Execution Version
 
CREDIT AGREEMENT
Dated March 10, 2008
among
COGDELL SPENCER LP,
as Borrower,
COGDELL SPENCER INC.,
as a Guarantor,
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender
and
L/C Issuer,
KEYBANK NATIONAL ASSOCIATION,
as Syndication Agent,
BRANCH BANKING & TRUST COMPANY
and
WACHOVIA BANK, NATIONAL ASSOCIATION,
As Co-Documentation Agents
and
The Other Lenders Party Hereto
BANC OF AMERICA SECURITIES LLC,
as Sole Lead Arranger and Sole Book Manager
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
    1  
 
       
1.01 Defined Terms
    1  
 
       
1.02 Other Interpretive Provisions
    31  
 
       
1.03 Accounting Terms
    32  
 
       
1.04 Rounding
    32  
 
       
1.05 Times of Day
    32  
 
       
1.06 Letter of Credit Amounts
    32  
 
       
 
       
ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS
    33  
 
       
2.01 Committed Loans
    33  
 
       
2.02 Borrowings, Conversions and Continuations of Committed Loans
    33  
 
       
2.03 Letters of Credit
    34  
 
       
2.04 Swing Line Loans
    42  
 
       
2.05 Prepayments
    45  
 
       
2.06 Termination or Reduction of Commitments
    45  
 
       
2.07 Repayment of Loans
    46  
 
       
2.08 Interest
    46  
 
       
2.09 Fees
    47  
 
       
2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate
    47  
 
       
2.11 Evidence of Debt
    48  
 
       
2.12 Payments Generally; Agent’s Clawback
    48  
 
       
2.13 Sharing of Payments
    50  
 
       
2.14 Increase in Commitments
    51  
 
       
2.15 Extension of Maturity Date
    52  
 
       
ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
    53  
 
       
3.01 Taxes
    53  
 
       
3.02 Illegality
    55  
 
       
3.03 Inability to Determine Rates
    55  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
3.04 Increased Costs
    56    
3.05 Compensation for Losses
    57    
3.06 Mitigation Obligations; Replacement Lenders
    57    
3.07 Survival
    58  
 
       
ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
    58  
 
       
4.01 Conditions of Initial Credit Extension
    58    
4.02 Conditions to all Credit Extensions
    61  
 
       
ARTICLE V. CSI GUARANTY
    62  
 
       
5.01 CSI Guaranty
    62    
5.02 Payment
    62    
5.03 Guaranty Absolute
    63    
5.04 Reinstatement
    64    
5.05 Waiver; Subrogation
    64    
5.06 Set-Off and Waiver
    65  
 
       
ARTICLE VA. SECURITY
    66  
 
       
5A.01 Security
    66    
5A.02 Further Assurances
    66    
5A.03 Information Regarding Collateral
    66    
5A.04 Borrowing Base
    66  
 
       
ARTICLE VI. REPRESENTATIONS AND WARRANTIES
    69  
 
       
6.01 Existence, Qualification and Power; Compliance with Laws
    69    
6.02 Authorization; No Contravention
    69    
6.03 Governmental Authorization; Other Consents
    69    
6.04 Binding Effect
    69    
6.05 Financial Statements; No Material Adverse Effect
    69    
6.06 Litigation
    70    
6.07 No Default
    70    
6.08 Ownership of Property; Liens
    70  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
6.09 Environmental Compliance
    70    
6.10 Insurance
    71    
6.11 Taxes
    71    
6.12 ERISA Compliance
    71    
6.13 Subsidiaries
    71    
6.14 Margin Regulations; Investment Company Act
    72    
6.15 Disclosure
    72    
6.16 Compliance with Laws
    72    
6.17 Intellectual Property; Licenses, Etc.
    72    
6.18 Solvency
    73    
6.19 REIT Status
    73    
6.20 Ground Leases; Appraised Value; Net Operating Income
    73  
 
       
ARTICLE VII. AFFIRMATIVE COVENANTS
    73  
 
       
7.01 Financial Statements
    73    
7.02 Certificates; Other Information
    74    
7.03 Notices
    76    
7.04 Payment of Obligations
    77    
7.05 Preservation of Existence, Etc.
    77    
7.06 Maintenance of Properties
    77    
7.07 Maintenance of Insurance
    77    
7.08 Compliance with Laws
    78    
7.09 Books and Records
    78    
7.10 Inspection Rights
    78    
7.11 Use of Proceeds
    78    
7.12 Financial Covenants
    78    
7.13 Additional Guarantors
    79    
7.14 REIT Qualification; Listing on Securities Exchange
    79    
7.15 Ownership of Borrower and GAC
    79    
7.16 Delivery of Guarantor Certificates, Opinions, etc.
    80    
7.17 Borrowing Base Requirements
    80  

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
7.18 Post Closing Deliveries
    80  
 
       
ARTICLE VIII. NEGATIVE COVENANTS
    80  
 
       
8.01 Liens
    81    
8.02 Investments
    82    
8.03 Indebtedness
    82    
8.04 Fundamental Changes
    84    
8.05 Dispositions
    84    
8.06 Restricted Payments
    85    
8.07 Change in Nature of Business
    86    
8.08 Transactions with Affiliates and Members of the MEA Restricted Group
    86    
8.09 Burdensome Agreements
    86    
8.10 Use of Proceeds
    86    
8.11 Amendments to Organization Documents
    86    
8.12 Acquisitions
    86    
8.13 Ownership of Property
    87    
8.14 Amendment of GAC Term Loan Facility
    87    
 
       
ARTICLE IX. EVENTS OF DEFAULT AND REMEDIES
    87  
 
       
9.01 Events of Default
    87    
9.02 Remedies Upon Event of Default
    89    
9.03 Application of Funds
    90  
 
       
ARTICLE X. ADMINISTRATIVE AGENT
    91  
 
       
10.01 Appointment and Authorization of Administrative Agent
    91    
10.02 Rights as a Lender
    91    
10.03 Exculpatory Provisions
    91    
10.04 Reliance by Administrative Agent
    92    
10.05 Delegation of Duties
    92    
10.06 Resignation of Agent
    92    
10.07 Non-Reliance on Agent and Other Lenders
    93  

iv



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
10.08 No Other Duties, Etc.
    94    
10.09 Administrative Agent May File Proofs of Claim
    94    
10.10 Collateral and Guaranty Matters
    94    
10.11 Secured Cash Management Agreements and Secured Hedging Agreements
    95  
 
       
ARTICLE XI. MISCELLANEOUS
    95  
 
       
11.01 Amendments, Etc.
    95    
11.02 Notices; Effectiveness; Electronic Communications
    96    
11.03 No Waiver; Cumulative Remedies
    98    
11.04 Expenses; Indemnity; Damage Waiver
    99    
11.05 Payments Set Aside
    100    
11.06 Successors and Assigns
    101    
11.07 Treatment of Certain Information; Confidentiality
    105    
11.08 Right of Setoff
    106    
11.09 Interest Rate Limitation
    106    
11.10 Counterparts; Integration; Effectiveness
    106    
11.11 Survival of Representations and Warranties
    106    
11.12 Severability
    107    
11.13 Replacement of Lenders
    107    
11.14 Governing Law; Jurisdiction; Etc.
    108    
11.15 Waiver of Right to Trial by Jury
    108    
11.16 USA PATRIOT Act Notice
    109    
11.17 Intercreditor Agreement
    110    
11.18 Waiver of Appraisal Rights
    111  

v



--------------------------------------------------------------------------------



 



SCHEDULES

     
1.01
  Existing Letters of Credit
2.01
  Commitments and Applicable Percentages
5A.03
  Collateral Information
5A.04
  Appraisal Requirements
6.06
  Litigation
6.09
  Environmental Matters
6.13
  Subsidiaries and Other Equity Investments
7.18
  Post Closing Deliveries
8.01
  Existing Liens
8.03
  Existing Indebtedness
11.02
  Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

      Form of
A
  Committed Loan Notice
B
  Swing Line Loan Notice
C
  Note
D
  Available Amount Certificate
E
  Compliance Certificate
F
  Assignment and Assumption
G
  Guaranty
H
  Eligible Property Compliance Certificate
I
  Estoppel Certificate
J
  Subordination, Nondisturbance and Attornment Agreement
K
  Opinion of Special Counsel
L
  Consent and Agreement Regarding Performance Under Ground Lease
M
  Environmental Indemnity Agreement
N
  Mortgage

vi



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     This CREDIT AGREEMENT (this “Agreement”) is entered into effective as of
March 10, 2008, among COGDELL SPENCER LP, a Delaware limited partnership
(“Borrower”), COGDELL SPENCER INC., a Maryland corporation (“CSI”), each lender
from time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer.
     Borrower has requested that Lenders provide a revolving credit facility,
and Lenders are willing to do so on the terms and conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
     1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
     “Acquisition” means the acquisition of (i) a controlling equity or other
controlling ownership interest in another Person (including the purchase of an
option, warrant or convertible or similar type security to acquire such a
controlling interest at the time it becomes exercisable by the holder thereof),
whether by purchase of such equity or other ownership interest or upon the
exercise of an option or warrant for, or conversion of securities into, such
equity or other ownership interest, or (ii) assets of another Person which
constitute all or substantially all of the assets of such Person or of a line or
lines of business conducted by such Person, but shall not include the
acquisition of real property irrespective of what percentage such real estate
may represent of the assets of the seller thereof.
     “Additions or Enhancements” means with respect to any Borrowing Base
Property any improvements, expansions, additions, alterations, betterments or
appurtenances thereto.
     “Adjusted Property EBITDA” means with respect to each Property owned by the
Borrower or any Subsidiary (other than a Development Property or Unimproved
Land) for any period (without duplication): (a) net income (loss) of such
Property for such period determined in accordance with GAAP, exclusive of the
following (but only to the extent included in determination of such net income
(loss)): (i) depreciation and amortization expense; (ii) total interest expense
of such Property, including capitalized interest not funded under a construction
loan interest reserve account, determined in accordance with GAAP for such
period; (iii) income tax expense; and (iv) extraordinary or non-recurring gains
and losses; less (b) Capital Reserves.
     “Administrative Agent” or “Agent” means Bank of America in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
     “Administrative Agent’s Office” means Agent’s address and, as appropriate,
account as set forth on Schedule 11.02, or such other address or account as
Agent may from time to time notify Borrower and Lenders.

 



--------------------------------------------------------------------------------



 



     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by Agent.
     “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls, or is
Controlled by, or is under common Control with, the Person specified.
     “Aggregate Commitments” means the Commitments of all Lenders.
     “Agreement” means this Credit Agreement.
     “Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time. If the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 9.02 or if the Aggregate
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments. The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.
     “Applicable Rate” means, from time to time, the following percentages per
annum, based upon the Total Leverage Ratio as set forth in the most recent
Compliance Certificate received by Agent pursuant to Section 7.02(b):

                              Applicable Rate         Eurodollar Rate    
Pricing   Total Leverage   +     Level   Ratio   Letters of Credit   Base Rate +
1
  < 0.40:1     0.95 %     0.00 %
2
  ³ 0.40:1 but < 0.50:1     1.15 %     0.00 %
3
  ³ 0.50:1 but < 0.65:1     1.25 %     0.00 %
4
  ³ 0.65:1     1.40 %     0.00 %

Any increase or decrease in the Applicable Rate resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day of the
month immediately following the date a Compliance Certificate is delivered
pursuant to Section 7.02(b); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then one Pricing
Level higher than the previously applicable Pricing Level (unless already at
Pricing Level 4) shall apply as of the first Business Day of the month following
the date such Compliance Certificate was required to have been delivered. The
Applicable Rate in effect from the Closing Date until delivery of the Compliance
Certificate for the fiscal quarter ending March 31, 2008 shall be determined
based upon Pricing Level 3.

2



--------------------------------------------------------------------------------



 



     “Appraisal Requirements” means, collectively, those standards, policies,
requirements and provisions regarding valuation of Borrowing Base Properties set
forth in Schedule 5A.04, as it may be amended from time to time.
     “Appraised Value” means, with respect to any Eligible Property, on an
“as-is” basis, the lesser of its (i) Leased Fee Value and (ii) Fee Simple Value,
as determined by a Qualified Appraiser; provided, however, if any entity (other
than CSI or any Affiliate thereof) shall have a contractual right to purchase
any Pledged Property from Borrower or any Guarantor, the Appraised Value of such
Eligible Property shall be deemed to be the purchase price under such option,
but only to the extent such purchase price is less than the Appraised Value as
determined under clause (i) or (ii), as appropriate.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Arranger” means Banc of America Securities LLC, in its capacity as sole
lead arranger and sole book manager.
     “Assignee Group” means two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by Agent, in substantially the form
of Exhibit F or any other form approved by Agent.
     “Audited Financial Statements” means the audited consolidated balance sheet
of CSI and its Subsidiaries for the fiscal year ended December 31, 2006, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal year, including the notes thereto.
     “Availability Period” means the period from and including the Closing Date
to the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 9.02.
     “Available Amount” means, as of the date of determination thereof, the
lesser of:

  (a)   the Total Collateral Value;     (b)   the Synthetic DSCR Principal
Amount; and     (c)   the Aggregate Commitments.

     The Available Amount shall be calculated on a quarterly basis, and, upon
the request of the Required Lenders, upon each borrowing under the Senior Credit
Facility.

3



--------------------------------------------------------------------------------



 



     “Available Amount Certificate” has the meaning specified in Section
4.01(a)(xvi).
     “Bank of America” means Bank of America, N.A. and its successors.
     “Base Rate” means for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate”. The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.
     “Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.
     “Base Rate Loan” means a Loan that bears interest based on the Base Rate.
     “Benefited Parties” means, collectively, Agent and the Lenders and
affiliates thereof party to a Related Swap Contract with CSI or any Subsidiary
thereof.
     “Borrower” has the meaning specified in the introductory paragraph hereto.
     “Borrower Materials” has the meaning specified in Section 7.02.
     “Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.
     “Borrowing Base Property” means each Pledged Property identified as
constituting a part of the Borrowing Base on Schedule 5A.04, as it may be
updated, amended or replaced from time to time, in accordance with the terms
hereof. Notwithstanding the granting of a lien of a Mortgage with respect to any
Pledged Property, such Pledged Property shall only be deemed to constitute a
Borrowing Base Property so long as such Pledged Property continues to meet the
requirements set forth in the definition of “Eligible Property”.
     “Borrowing Base” means, collectively, the Borrowing Base Properties.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where Administrative Agent’s Office is located and, if such
day relates to any Eurodollar Rate Loan, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
eurodollar market.
     “Capital Reserves” means, for any period and with respect to a Property, an
amount equal to (a) $0.40 per square foot of such Property times (b) a fraction,
the numerator of which is the number of days in such period and the denominator
of which is 365. Any portion of a Property leased under a ground lease to a
third party that owns the improvements on such portion of such Property shall
not be included in the determination of Capital Reserves. If the term “Capital
Reserves” is used without reference to any specific Property, then the amount
shall be

4



--------------------------------------------------------------------------------



 



determined on an aggregate basis with respect to all Properties of CSI and its
Subsidiaries and the appropriate pro rata share of all square footage in
Properties owned by Unconsolidated Affiliates.
     “Capitalized Lease Obligations” means obligations under a lease that are
required to be capitalized for financial reporting purposes in accordance with
GAAP. The amount of a Capitalized Lease Obligation is the capitalized amount of
such obligation as would be required to be reflected on a balance sheet of the
applicable Person prepared in accordance with GAAP as of the applicable date.
     “Cash Collateralize” has the meaning specified in Section 2.03(g).
     “Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
     “Cash Management Bank” means any Person that, (a) at the time it enters
into a Cash Management Agreement, is a Lender or an Affiliate of a Lender, or
(b) at the time it (or its Affiliate) becomes a Lender, is a party to a Cash
Management Agreement in each case in its capacity as a party to such Cash
Management Agreement.
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
     “Change of Control” means, an event or series of events by which:
     (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan,
and any person Controlled by the Chairman of the Board of Directors or the Chief
Executive Officer of CSI) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of 33% or more of the equity
securities of CSI entitled to vote for members of the board of directors or
equivalent governing body CSI on a fully-diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right);
     (b) during any period of 12 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of CSI cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election

5



--------------------------------------------------------------------------------



 



or nomination to that board or other equivalent governing body was approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body (excluding, in the case of both clause (ii) and clause (iii), any
individual whose initial nomination for, or assumption of office as, a member of
that board or equivalent governing body occurs as a result of an actual or
threatened solicitation of proxies or consents for the election or removal of
one or more directors by any person or group other than a solicitation for the
election of one or more directors by or on behalf of the board of directors);
     (c) any Person other than CSI or CS Business Trust I (or any successor
thereto that is wholly-owned by CSI and is a Guarantor) shall become the general
partner of Borrower; or
     (d) any Person other than CSI shall be the beneficial owner, directly or
indirectly, of any interests or be the beneficiary of CS Business Trust I or CS
Business Trust II.
     “Closing Date” means the first date all the conditions precedent in Section
4.01 are satisfied or waived in accordance with Section 11.01.
     “Code” means the Internal Revenue Code of 1986.
     “Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to Borrower pursuant to Section 2.01, (b) purchase participations in L/C
Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.
     “Collateral” means, collectively, all property of CSI, the Borrower or any
Subsidiary or any other Person in which the Agent or any Lender is granted a
Lien as security for all or any portion of the Obligations under any of the
Security Instruments.
     “Committed Borrowing” means a borrowing consisting of simultaneous
Committed Loans of the same Type and, in the case of Eurodollar Rate Loans,
having the same Interest Period made by each of the Lenders pursuant to
Section 2.01.
     “Committed Loan” has the meaning specified in Section 2.01.
     “Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.
     “Compliance Certificate” means a certificate substantially Exhibit E.
     “Consolidated Adjusted EBITDA” means for any period for CSI and its
Subsidiaries on a consolidated basis (without duplication): (a) net income
(loss) of CSI and its Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP, exclusive of the

6



--------------------------------------------------------------------------------



 



following (but only to the extent included in determination of such net income
(loss)): (i) depreciation and amortization expense; (ii) Consolidated Interest
Expense; (iii) income tax expense; (iv) extraordinary or non-recurring gains and
losses; (v) investor management fees paid to private equity majority
shareholders (Lubar & Co. and Baird Capital Partners) prior to the MEA
Acquisition; (vi) salary and benefits paid to prior owner, Timothy Erdman prior
to the MEA Acquisition; (vii) expenses related to the grant of stock options
prior to the MEA Acquisition; (viii) expenses related to insurance settlement
payments associated with the Cleveland Clinic that were made prior to the MEA
Acquisition; (ix) expenses related to the planning and design of Marshall Erdman
& Associates, Inc.’s corporate headquarters (One Erdman Place) incurred prior to
the MEA Acquisition; and (x) transaction fees, legal fees, bonuses to management
of the MEA Restricted Group and other expenses incurred as a result of the MEA
Acquisition and paid in accordance with the Merger Agreement; plus (b) CSI’s pro
rata share of net income (loss) of Unconsolidated Affiliates for such period
determined on a consolidated basis, in accordance with GAAP, exclusive of the
following (but only to the extent included in determination of such net income
(loss)): (A) depreciation and amortization expense; (B) interest expense
(without duplication of any amounts excluded as Consolidated Interest Expense
under clause (a)(ii) above); (C) income tax expense; and (D) extraordinary or
non-recurring gains and losses of Unconsolidated Affiliates; less (c) Capital
Reserves. “Consolidated Adjusted EBITDA” shall be adjusted to remove any impact
from straight line rent leveling adjustments required under GAAP and
amortization of intangibles pursuant to Statement No. 141 of the Financial
Accounting Standards Board (FAS 141).
     “Consolidated Fixed Charges” means, for any period, the sum of
(a) Consolidated Interest Expense for such period, (b) all regularly scheduled
principal payments paid or payable with respect to Consolidated Total
Indebtedness of CSI and its Subsidiaries during such period (other than any
balloon, bullet or similar principal payment that repays such Indebtedness in
full), and (c) all Preferred Dividends paid during such period, including the
pro rata share of the Preferred Dividends paid by Unconsolidated Affiliates.
     “Consolidated Interest Expense” means, for any period for CSI and its
Subsidiaries, without duplication, (a) total interest expense of CSI and its
Subsidiaries, including capitalized interest not funded under a construction
loan interest reserve account, determined on a consolidated basis in accordance
with GAAP for such period, plus (b) the pro rata share of interest expense
(calculated in the manner set forth in clause (a)) of Unconsolidated Affiliates
for such period.
     “Consolidated Real Estate Asset Value” means the sum of all of the
following of the Borrower and its Subsidiaries that own a Property or
Properties, on a consolidated basis, determined in accordance with GAAP applied
on a consistent basis, without duplication: (a) cash, cash equivalents and the
value of marketable securities, plus (b) with respect to each Property owned by
the Borrower or any Subsidiary (other than a Development Property or Unimproved
Land), the quotient of (i) Adjusted Property EBITDA attributable to such
Property for the fiscal quarter most recently ended times 4, divided by
(ii) 0.080, plus (c) the GAAP book value of Properties acquired during the most
recent four fiscal quarters, plus (d) Construction-in-Process until the earlier
of (i) the one year anniversary date of project completion and (ii) the fiscal
quarter after the Property achieves an Occupancy Rate of at least 80%, plus
(e) the GAAP book value of Unimproved Land, Mortgage Receivables and other
promissory notes. For

7



--------------------------------------------------------------------------------



 



purposes of this definition, the Borrower’s pro rata share of assets held by
Unconsolidated Affiliates (excluding assets of the type described in the
immediately preceding clause (a)) will be included in Consolidated Real Estate
Asset Value calculations consistent with the above described treatment for
wholly owned assets. For purposes of determining Consolidated Real Estate Asset
Value, Net Operating Income from Properties acquired or disposed of by the
Borrower or any Subsidiary during the immediately preceding four fiscal quarters
shall be excluded.
     “Consolidated Real Estate Indebtedness” means all Indebtedness of CSI and
its Subsidiaries that own a Property or Properties, determined on a consolidated
basis and including (without duplication) the pro rata share of the Indebtedness
of CSI’s Unconsolidated Affiliates.
     “Consolidated Recourse Indebtedness” means, at any time, the aggregate
outstanding principal amount of all Recourse Indebtedness of CSI and its
Subsidiaries at such time on a consolidated basis.
     “Consolidated Tangible Net Worth” means, as of a given date with respect to
CSI and its Subsidiaries, (a) the stockholders’ equity of CSI and its
Subsidiaries determined on a consolidated basis, plus (b) (i) accumulated
depreciation and amortization, and (ii) (to the extent deducted in determining
stockholders’ equity) minority interests in operating partnership, determined in
accordance with GAAP, minus (c) the following (to the extent reflected in
determining stockholders’ equity of CSI and its Subsidiaries): (i) the amount of
any write-up in the book value of any assets contained on CSI’s consolidated
balance sheet resulting from revaluation thereof or any write-up in excess of
the cost of such assets acquired, and (ii) all amounts appearing on the assets
side of CSI’s consolidated balance sheet for assets which would be classified as
intangible assets under GAAP, all determined on a consolidated basis.
     “Consolidated Total Asset Value” means the sum of Consolidated Real Estate
Asset Value plus all of the following of the MEA Restricted Group on a
consolidated basis determined in accordance with GAAP applied on a consistent
basis, without duplication, (a) from the Closing Date through and including
December 31, 2008, the GAAP book value of such Subsidiary’s assets (it being
understood, for the purpose of clarity, that any assets of such Subsidiary which
would be eliminated under GAAP principals of consolidation will not be included
in such calculation)); (b) from January 1, 2009 and continuing thereafter, the
lesser of (i) the GAAP book value of such Subsidiary’s assets and (ii) the
portion of Consolidated Adjusted EBITDA attributable to such Subsidiary for the
four consecutive fiscal quarters most recently ended times a multiple of 10.0
times (it being understood, for the purpose of clarity, that any assets of or
Consolidated Adjusted EBITDA attributable to such Subsidiary which would be
eliminated under GAAP principals of consolidation will not be included in such
calculation).
     “Consolidated Total Indebtedness” means all Indebtedness of CSI and all of
its Subsidiaries determined on a consolidated basis and shall include (without
duplication) the pro rata share of the Indebtedness of CSI’s Unconsolidated
Affiliates.
     “Construction-in-Process” means cash expenditures for land and improvements
(including indirect costs internally allocated and development costs) determined
in accordance

8



--------------------------------------------------------------------------------



 



with GAAP on all Properties that are under development or are scheduled to
commence development within 12 months.
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Credit Extension” means each of the following: (a) a Borrowing and (b) an
L/C Credit Extension.
     “CS Business Trust I” means CS Business Trust I, a Maryland business trust,
and the general partner of the Borrower.
     “CS Business Trust II” means CS Business Trust II, a Maryland business
trust, and a limited partner of the Borrower.
     “CSI” has the meaning specified in the introductory paragraph hereto.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.
     “Default Rate” means (a) when used with respect to Obligations other than
L/C Fees, an interest rate equal to the higher of (I) the rate of interest at
the relevant time applicable to Indebtedness under the GAC Term Loan Facility or
(II) (i) the Base Rate plus (ii) the Applicable Rate, if any, applicable to Base
Rate Loans plus (iii) 2% per annum; provided, however, that with respect to a
Eurodollar Rate Loan, the Default Rate shall be an interest rate equal to the
interest rate (including any Applicable Rate) otherwise applicable to such Loan
plus 2% per annum, and (b) when used with respect to L/C Fees, a rate equal to
the higher of (I) the rate of interest at the relevant time applicable to
Indebtedness under the GAC Term Loan Facility or (II) Applicable Rate plus 2%
per annum.
     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Committed Loans, participations in L/C Obligations or
participations in Swing Line Loans required to be funded by it hereunder within
one Business Day of the date required to be funded by it hereunder unless such
failure has been cured, (b) has otherwise failed to pay over to Agent or any
other Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless the subject of a good faith dispute or
unless such failure has

9



--------------------------------------------------------------------------------



 



been cured, or (c) has been deemed insolvent or become the subject of a
bankruptcy or insolvency proceeding.
     “Development Property” means a Property, which was formerly a
Construction-in-Process, that has not yet achieved an Occupancy Rate of at least
80%, or on which the improvements (other than tenant improvements on unoccupied
space) related to the development have not been completed. A Development
Property on which all improvements (other than tenant improvements on unoccupied
space) related to the development of such Property have been completed for at
least 12 months shall cease to constitute a Development Property notwithstanding
the fact that such Property has not achieved an Occupancy Rate of at least 80%.
     “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction) of any property
by any Person, including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith.
     “Dollar” and “$” mean lawful money of the United States.
     “Domestic Subsidiary” means any Subsidiary that is organized under the laws
of any political subdivision of the United States.
     “Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 11.06(b)(iii)).
     “Eligible Property” means a Property which satisfies all of the following
requirements, as evidenced in an Eligible Property Compliance Certificate:
     (a) such Property is fully developed as (i) a medical office property,
(ii) an ambulatory surgery property, or (iii) other property customarily
constituting an asset of a REIT specializing in medical office properties;
     (b) such Property is owned by a Guarantor, or leased by a Guarantor under a
Ground Lease reasonably acceptable to the Agent as to which (i) Lease Party
Documents have been delivered to the Agent and (ii) the base rental payments to
lessors or their assignees by such Persons under such Ground Lease are not
delinquent for more than 60 days; provided that, such Guarantor is neither a
borrower nor a guarantor under the GAC Term Loan Facility and no GAC Lender has
any lien or security interest in any property or assets of, or equity issued by,
such Guarantor;
     (c) such Property, or any interest of the Borrower or any Guarantor
therein, is free of all Liens except those permitted by Section 8.01;
     (d) if such Property is owned or leased by a Guarantor, the Borrower
directly, or indirectly through a Subsidiary, has the right to take the
following actions without the need to obtain the consent of any Person, other
than as may be required under the Ground Lessor Agreement applicable to such
Property; (x) to sell, transfer or otherwise dispose of such Property

10



--------------------------------------------------------------------------------



 



and (y) to create a lien on such Property as security for Indebtedness of the
Borrower or such Guarantor, as applicable;
     (e) such Property is free of all structural defects or major architectural
deficiencies, title defects, environmental conditions or other adverse matters
except for defects, deficiencies, conditions or other matters individually or
collectively which are not material to the profitable operation of such
Property; and
     (f) such Property is in material compliance with all Environmental Laws as
evidenced by a Phase I environmental assessment (and, if required or recommended
by the results of the Phase I environmental assessment, a Phase II environmental
assessment) in form and substance reasonably satisfactory to the Agent, and
dated not earlier than six months prior to the date of the Eligible Property
Compliance Certificate for such Property; or
     (g) if such Property does not meet the above criteria, such Property is
otherwise acceptable to the Required Lenders in their sole and absolute
discretion.
     “Eligible Property Compliance Certificate” means a certificate of the
Borrower, dated the date of submission to the Agent of the items required
thereby, evidencing the compliance by a particular Eligible Property with items
(a) through (f) of the definition of “Eligible Property”, or, with respect to an
Eligible Property qualifying as such under item (g) of the definition of
“Eligible Property,” evidencing compliance with those items required by the
Required Lenders, in the form of Exhibit H.
     “Environmental Indemnity Agreement” or “Environmental Indemnity Agreements”
means, individually and collectively, as the context requires, each of the
Environmental Indemnity Agreements executed by the Borrower, CSI, or any other
Guarantor with respect to the Pledged Properties, substantially in the form of
Exhibit M.
     “Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
     “Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership

11



--------------------------------------------------------------------------------



 



or profit interests in) such Person, all of the securities convertible into or
exchangeable for shares of capital stock of (or other ownership or profit
interests in) such Person or warrants, rights or options for the purchase or
acquisition from such Person of such shares (or such other interests), and all
of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.
     “Equity Issuance” means any issuance by CSI or any Subsidiary of any Equity
Interest in such Person and shall in any event include (x) the issuance of any
Equity Interest upon the conversion or exchange of any security constituting
Indebtedness that is convertible or exchangeable, or is being converted or
exchanged, for Equity Interests or (y) any additional capital contribution, by
way of capital call or otherwise, in respect of any equity interest previously
issued.
     “ERISA” means the Employee Retirement Income Security Act of 1974.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by Borrower or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by Borrower or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Section 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon Borrower or any ERISA Affiliate.
     “Eurodollar Base Rate” has the meaning specified in the definition of
Eurodollar Rate.
     “Eurodollar Rate” means for any Interest Period with respect to a
Eurodollar Rate Loan, a rate per annum determined by Agent pursuant to the
following formula:

         
Eurodollar Rate
  =   Eurodollar Base Rate
 
       
 
      1.00 – Eurodollar Reserve Percentage

     Where,
     “Eurodollar Base Rate” means, for such Interest Period the rate per annum
equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published
by Reuters (or other commercially available source providing quotations of BBA
LIBOR as

12



--------------------------------------------------------------------------------



 



designated by Agent from time to time) at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period. If such rate is not available at such time
for any reason, then the “Eurodollar Base Rate” for such Interest Period shall
be the rate per annum determined by Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.
     “Eurodollar Reserve Percentage” means, for any day during any Interest
Period, the reserve percentage (expressed as a decimal) in effect on such day,
whether or not applicable to any Lender, under regulations issued from time to
time by the Board of Governors of the Federal Reserve System of the United
States for determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”). The Eurodollar
Rate for each outstanding Eurodollar Rate Loan shall be adjusted automatically
as of the effective date of any change in the Eurodollar Reserve Percentage.
     “Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on the Eurodollar Rate.
     “Event of Default” has the meaning specified in Section 9.01.
     “Excluded Subsidiary” means any Subsidiary (a) holding title to assets
which are or are to become collateral for any secured Indebtedness of such
Subsidiary pursuant to Section 8.03(g); (b) which is prohibited from guarantying
the Indebtedness of any other Person pursuant to (i) any document, instrument or
agreement evidencing such secured Indebtedness, (ii) a provision of such
Subsidiary’s Organization Documents, which provision was included in such
Subsidiary’s Organization Documents as a condition to the extension of such
secured Indebtedness; (c) that is not wholly-owned, directly or indirectly, by
CSI; (d) that at formation was designated by CSI as a future joint venture; or
(e) constituting a part of the MEA Restricted Group; provided however, any
Person (other than a member of the MEA Restricted Group) who is or becomes
obligated as a borrower or a guarantor under the GAC Term Loan Facility shall
not be an Excluded Subsidiary.
     “Excluded Taxes” means, with respect to Agent, any Lender, the L/C Issuer
or any other recipient of any payment to be made by or on account of any
obligation of Borrower hereunder, (a) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any

13



--------------------------------------------------------------------------------



 



other jurisdiction in which Borrower is located and (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by Borrower under
Section 11.13), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 3.01(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from Borrower with respect to such
withholding tax pursuant to Section 3.01(a).
     “Existing Credit Agreement” means that certain Credit Agreement dated as of
November 1, 2005 among the Borrower, the Guarantors and Bank of America, N.A.,
as administrative agent, as amended to the date hereof.
     “Existing Letters of Credit” means those letters of credit identified on
Schedule 1.01.
     “Facility Guaranty” means, collectively, the guaranty by CSI of Borrower’s
Obligations as set forth in Article V and the Guaranty, as each of the same may
be amended, restated, modified or supplemented from time to time.
     “Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) Borrower shall have permanently terminated the credit
facilities under the Loan Documents by final payment in full of all Outstanding
Amounts, together with all accrued and unpaid interest and fees thereon (other
than (i) the undrawn portion of Letters of Credit and (ii) all L/C Fees relating
thereto accruing after such date (which fees shall be payable solely for the
account of the L/C Issuer and shall be computed (based on interest rates and the
Applicable Rate then in effect) on such undrawn amounts to the respective expiry
dates of the Letters of Credit), which Obligations shall have been fully Cash
Collateralized or as to which other arrangements satisfactory to Agent and the
L/C Issuer shall have been made); (b) all Commitments shall have terminated or
expired; (c) the obligations and liabilities of Borrower and each other Loan
Party under all Secured Cash Management Agreements and Secured Hedge Agreements
shall have been fully, finally and irrevocably paid and satisfied in full and
the Secured Cash Management Agreements and Secured Hedge Agreements shall have
expired or been terminated, or other arrangements satisfactory to the applicable
Cash Management Bank or Hedge Bank shall have been made with respect thereto;
and (d) Borrower and each other Loan Party shall have fully, finally and
irrevocably paid and satisfied in full all of their respective obligations and
liabilities arising under the Loan Documents not covered in the foregoing
clauses (a) through (c) (except for future obligations consisting of continuing
indemnities and other contingent Obligations of Borrower or any Loan Party that
may be owing to any of its Related Parties or any Lender pursuant to the Loan
Documents and expressly survive termination of this Agreement or any other Loan
Document).
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business

14



--------------------------------------------------------------------------------



 



Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by Agent.
     “Fee Letter” means the letter agreement, dated November 16, 2007, among
Borrower, Agent and Arranger with respect to the credit facilities contemplated
by this Agreement.
     “Fee Simple Value” means the appraised value of a property for which the
owner has absolute ownership, unencumbered by any other interest or estate
subject only to Permitted Encumbrances, and the limitations imposed by the
governmental powers of taxation, eminent domain, police power and escheat.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which Borrower is resident for tax purposes. For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
     “FRB” means the Board of Governors of the Federal Reserve System of the
United States.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
     “Funds From Operations” means, with respect to CSI and its Subsidiaries and
for a given period, (a) net income (loss) of CSI and its Subsidiaries determined
on a consolidated basis for such period minus (or plus) (b) gains (or losses)
from debt restructuring and sales of property determined on a consolidated basis
during such period plus (c) depreciation with respect to CSI’s and its
Subsidiaries’ real estate assets and amortization (other than amortization of
deferred financing costs) of CSI and its Subsidiaries determined on a
consolidated basis for such period, all after adjustment for unconsolidated
partnerships and joint ventures. Adjustments for unconsolidated entities will be
calculated to reflect funds from operations on the same basis.
     “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
     “GAC” means Goldenboy Acquisition Corporation, a wholly owned, indirect
taxable REIT subsidiary of CSI, which is the borrower under the GAC Term Loan
Facility.
     “GAC Lender” means a lender party to the GAC Term Loan Credit Agreement
from time to time.

15



--------------------------------------------------------------------------------



 



     “GAC Term Loan Credit Agreement” means that certain Senior Secured Term
Loan Agreement of even date herewith among GAC, as borrower, Cogdell Spencer,
Inc., KeyBank National Association, as Administrative Agent, and the GAC
Lenders.
     “GAC Term Loan Facility” means that certain $100,000,000 term loan facility
provided under the GAC Term Loan Credit Agreement.
     “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
     “Grantor” shall have the meaning specified in Section 5A.03.
     “Grantor Authority Documents” means with respect to the applicable Grantor
associated with an Eligible Property (to the extent not previously delivered):
     (a) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of such Grantor
as the Agent may require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with the Loan Documents to which such Grantor is a party;
     (b) such documents and certifications as the Agent may reasonably require
(x) to evidence that such Grantor is duly organized or formed, and (y) to
evidence that such Grantor is validly existing, in good standing and qualified
to engage in business in each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect;
     (c) a certificate of a Responsible Officer of such Grantor either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Grantor and the
validity against such Grantor of the Loan Documents to which it is a party, and
such consents, licenses and approvals shall be in full force and effect, or
(B) stating that no such consents, licenses or approvals are so required.
     “Ground Lease” means a ground lease or air rights lease containing the
following terms and conditions: (a) a remaining term (inclusive of any
unexercised extension options exercisable at Borrower’s sole discretion) of
40 years or more from the Closing Date; (b) the right of the lessee to mortgage
and encumber its interest in the leased property without the consent of the
lessor; (c) the obligation of the lessor to give the holder of any mortgage lien
on such leased property written notice of any defaults on the part of the lessee
and agreement of such lessor that such lease will not be terminated until such
holder has had a reasonable opportunity to cure or complete foreclosures, and
fails to do so; (d) reasonable transferability of the lessee’s interest under
such lease, including ability to sublease; and (e) such other rights customarily
required by

16



--------------------------------------------------------------------------------



 



mortgagees making a loan secured by the interest of the holder of the leasehold
estate demised pursuant to a ground lease. Notwithstanding the foregoing, the
leases of the Properties known as East Jefferson Medical Specialty Building and
Gaston MOB shall constitute Ground Leases so long as such leases satisfy all of
the foregoing requirements other than clause (a) above.
     “Ground Lessor Agreement” means, with respect to any Pledged Property, a
Consent and Agreement Regarding Performance Under Ground Lease executed by the
owner and the ground lessee of such Pledged Property, in substantially the form
attached hereto as Exhibit L.
     “Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
     “Guarantor’s Obligations” has the meaning specified in Section 5.01.
     “Guarantors” means, collectively or individually as the context may
indicate, CSI, CS Business Trust I, CS Business Trust II, and the Subsidiary
Guarantors.
     “Guaranty” means the Subsidiary and Business Trust Guaranty made by the
Subsidiary Guarantors and CS Business Trust I and CS Business Trust II in favor
of Agent for the benefit of the Lenders, substantially in the form of Exhibit G.
     “Guaranty Joinder Agreement” means each Guaranty Joinder Agreement,
substantially in the form thereof attached to the Guaranty, executed and
delivered by a Guarantor to Agent pursuant to Section 7.13, Section 10.10 or
otherwise.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas,

17



--------------------------------------------------------------------------------



 



infectious or medical wastes and all other substances or wastes of any nature
regulated pursuant to any Environmental Law.
     “Hedge Bank” means any Person that, (a) at the time it enters into a
Secured Hedge Agreement, is a Lender or an Affiliate of a Lender, or (b) at the
time it (or its Affiliate) becomes a Lender, is a party to a Swap Contract
permitted under Article VIII, in each case in its capacity as a party to such
Secured Hedge Agreement.
     “Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed (other than trade debt incurred in the
ordinary course of business which is not more than 60 days past due); (b) all
obligations of such Person, whether or not for money borrowed (i) represented by
notes payable, or drafts accepted, in each case representing extensions of
credit, (ii) evidenced by bonds, debentures, notes or similar instruments, or
(iii) constituting purchase money indebtedness, conditional sales contracts,
title retention debt instruments or other similar instruments, upon which
interest charges are customarily paid or that are issued or assumed as full or
partial payment for property or services rendered; (c) Capitalized Lease
Obligations of such Person; (d) all reimbursement obligations of such Person
under any letters of credit or acceptances (whether or not the same have been
presented for payment); (e) all Off-Balance Sheet Obligations of such Person;
(f) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Mandatorily Redeemable Stock issued
by such Person or any other Person, valued at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; (g) all
obligations of such Person in respect of any purchase obligation, repurchase
obligation, takeout commitment or forward equity commitment, in each case
evidenced by a binding agreement (excluding any such obligation to the extent
the obligation can be satisfied by the issuance of Equity Interests (other than
Mandatorily Redeemable Stock) at the option of such Person); (h) net obligations
under any Swap Contract not entered into as a hedge against existing
Indebtedness, in an amount equal to the Swap Termination Value thereof; (i) all
Indebtedness of other Persons which such Person has Guaranteed or is otherwise
recourse to such Person (except for guaranties of customary exceptions for
fraud, misapplication of funds, environmental indemnities and other similar
exceptions to recourse liability (but not exceptions relating to bankruptcy,
insolvency, receivership or other similar events)); (j) all Indebtedness of
another Person secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any lien on property
or assets owned by such Person, even though such Person has not assumed or
become liable for the payment of such Indebtedness or other payment obligation;
and (k) such Person’s pro rata share of the Indebtedness of any Unconsolidated
Affiliate of such Person. Indebtedness of any Person shall include Indebtedness
of any partnership or joint venture in which such Person is a general partner or
joint venturer to the extent of such Person’s pro rata share of the ownership of
such partnership or joint venture (except if such Indebtedness, or portion
thereof, is recourse to such Person, in which case the greater of such Person’s
pro rata portion of such Indebtedness or the amount of the recourse portion of
the Indebtedness, shall be included as Indebtedness of such Person). All Loans
and L/C Obligations shall constitute Indebtedness of Borrower.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.

18



--------------------------------------------------------------------------------



 



     “Indemnitees” has the meaning specified in Section 11.04(b).
     “Information” has the meaning specified in Section 11.07.
     “Intercreditor Agreement” has the meaning specified in Section 4.01(a)(xx).
     “Interest Payment Date” means, (a) as to any Loan other than a Base Rate
Loan, the last day of each Interest Period applicable to such Loan, on any day a
prepayment under Section 2.05 is made and the Maturity Date; provided, however,
that if any Interest Period for a Eurodollar Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan (including a Swing Line Loan), the last Business Day of each March,
June, September and December, on any day a prepayment under Section 2.05 is made
and the Maturity Date.
     “Interest Period” means, as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date one, two, three or
six months thereafter, as selected by Borrower in its Committed Loan Notice;
provided that:
     (a) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
     (b) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
     (c) no Interest Period shall extend beyond the Maturity Date.
     “Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. Any banking commitment to make
an Investment in any other Person, as well as any option of another Person to
require an Investment in such Person, shall constitute an Investment. For
purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.
     “IRS” means the United States Internal Revenue Service.

19



--------------------------------------------------------------------------------



 



     “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance).
     “Issuer Documents” means with respect to any Letter of Credit, the L/C
Application, and any other document, agreement and instrument entered into by
the L/C Issuer and Borrower (or any Subsidiary) or in favor of the L/C Issuer
and relating to any such Letter of Credit.
     “Laws” means, collectively, all international, foreign, United States
Federal, state and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law.
     “L/C Advance” means, with respect to each Lender, such Lender’s funding of
its participation in any L/C Borrowing in accordance with its Applicable
Percentage.
     “L/C Application” means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the L/C
Issuer.
     “L/C Borrowing” means an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.
     “L/C Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.
     “L/C Expiration Date” means the day that is thirty days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).
     “L/C Fee” has the meaning specified in Section 2.03(i).
     “L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
     “L/C Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including all L/C Borrowings. For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

20



--------------------------------------------------------------------------------



 



     “L/C Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the Available Amount. The L/C Sublimit is part of, and not in addition to,
the Aggregate Commitments.
     “Lease Party Documents” means, with respect to any Eligible Property, an
Estoppel Certificate substantially in the form attached hereto as Exhibit I,
executed by such tenants of the Eligible Property as Agent shall reasonably
require, and a Subordination, Non-Disturbance and Attornment Agreement
substantially in the form attached hereto as Exhibit J, executed by such tenants
of the Eligible Property as Agent shall reasonably require, and the owner or
ground lessee (as applicable) of the Eligible Property.
     “Leased Fee Value” means the appraised value to the lessee thereof of a
property for which the owner has conveyed by lease the rights of use and
occupancy of such property to such lessee.
     “Lender” has the meaning specified in the introductory paragraph hereto
and, as the context requires, includes Swing Line Lender.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify Borrower and
Agent.
     “Letter of Credit” means any letter of credit issued hereunder, and shall
include the Existing Letters of Credit.
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
     “Loan” means an extension of credit by a Lender to Borrower under
Article II in the form of a Committed Loan or a Swing Line Loan.
     “Loan Documents” means this Agreement (including the Facility Guaranty
contained herein), each Note, if any, each Issuer Document, the Security
Instruments, the Lease Party Documents, the Ground Lessor Agreements, the
Environmental Indemnity Agreements, the Fee Letter, the Intercreditor Agreement
and the Guaranty.
     “Loan Parties” means, collectively, CSI, Borrower and each other Person
(other than Agent, the L/C Issuer, Swing Line Lender, or any Lender) executing a
Loan Document including, without limitation, each Guarantor.
     “Mandatorily Redeemable Stock” means, with respect to any Person, any
Equity Interest of such Person which by the terms of such Equity Interest (or by
the terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise
(a) matures or is mandatorily redeemable, pursuant to a sinking fund

21



--------------------------------------------------------------------------------



 



obligation or otherwise (other than an Equity Interest to the extent redeemable
in exchange for common stock or other equivalent common Equity Interests),
(b) is convertible into or exchangeable or exercisable for Indebtedness or
Mandatorily Redeemable Stock, or (c) is redeemable at the option of the holder
thereof, in whole or in part (other than an Equity Interest which is redeemable
solely in exchange for common stock or other equivalent common Equity
Interests); in each case, on or prior to the Maturity Date.
     “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, liabilities
(actual or contingent), condition (financial or otherwise) or prospects of CSI
and its Subsidiaries or the Borrower and the Guarantors, in each case taken as a
whole; (b) a material impairment of the ability of any Loan Party to perform its
obligations under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party.
     “Material Subsidiary” means any direct or indirect Subsidiary of CSI, other
than any Excluded Subsidiary, which either (a) is or becomes a guarantor or a
borrower under the GAC Term Loan Facility or (b) has total assets equal to or
greater than five percent (5%) of the Consolidated Total Asset Value (calculated
as of the most recent fiscal period end with respect to which Agent shall have
received financial statements required to be delivered pursuant to
Sections 7.01(a) or (b)), or (c) owns a Borrowing Base Property; provided,
however, that any Material Subsidiary shall cease to be a Material Subsidiary
and shall be released immediately from the Guaranty or any obligation to provide
a Guarantee of Borrower’s Obligations, as the case may be, if (A) it or
substantially all of its assets are sold or conveyed in a transaction otherwise
permitted under this Agreement and (B) such Material Subsidiary shall be a
guarantor or borrower under the GAC Term Loan Facility, its liabilities under
such facility shall be released substantially simultaneously.
     “Maturity Date” means March 10, 2011, such earlier date upon which the
Aggregate Commitments may be terminated in accordance with the terms hereof or
as such date may be extended pursuant to Section 2.15.
     “MEA Acquisition” means the Acquisition by CSI, through GAC of Marshall
Erdman & Associates, Inc. for a total acquisition cost not in excess of
$253,000,000, inclusive of transaction costs.
     “MEA Restricted Group” means, collectively, GAC and all subsidiaries
thereof.
     “Merger Agreement” means the Agreement and Plan of Merger and Redemption of
Preferred Shares dated as of January 23, 2008, by and among GAC, CSI, the
Borrower, and others, including all exhibits, annexes and schedules thereto or
referred to therein.
     “Mortgage” or “Mortgages” means, individually and collectively, as the
context requires, each of the fee or leasehold mortgages, deeds of trust and
deeds to secure debt executed by the Borrower, CSI, or any other Guarantor and
delivered to Agent, granting a Lien to the Agent (or a trustee for the benefit
of the Agent) for the benefit of the Secured Parties in the Pledged Properties,
substantially in the form of Exhibit N.

22



--------------------------------------------------------------------------------



 



     “Mortgage Receivables” means (i) the principal amount of any seller
financing provided by CSI or any Subsidiary thereof (other than a member of the
MEA Restricted Group) to any Person on an arm’s length transaction basis, which
is secured by a mortgage on the real property assets subject to such financing
and (ii) collateralized mortgage obligations that are rated not less “Baa2/BBB”
by at least two nationally recognized rating agency services.
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
     “Net Operating Income” or “NOI” means, for any Property and for a given
period, an amount equal to (a) the sum of the gross revenues for such Property
for such fiscal period received in the ordinary course of business (excluding
pre-paid rents and revenues and security deposits except to the extent applied
in satisfaction of tenants’ obligations for rent) minus (b) all operating
expenses incurred with respect to such Property for such fiscal period
(including an appropriate accrual for property taxes and insurance); provided
that there shall be deducted from such amount the following (to the extent not
duplicative of deduction already taken in the calculation of Net Operating
Income), on a pro rata basis for such period, management expenses computed at an
annual rate equal to the greater of (i) 4% of the annualized gross revenue of
such Property and (ii) the annualized amount of management fees actually
incurred with respect to such Property. Borrower may perform the preceding
calculation on an aggregate basis for all such Properties wherever the context
would appropriately permit or warrant the use of an aggregate calculation.
     “Net Proceeds” means, with respect to the sale, transfer or other
disposition by any Loan Party of any Equity Interests to any Person other than
any Loan Party, as applicable, (a) the amount of cash (freely convertible into
Dollars) received by such Loan Party, from such sale or other disposition
(including, without limitation, any tax refund or tax benefit resulting from a
loss on such sale or other disposition as and when such tax benefit is
realized), after (i) provision for all income or other taxes of CSI and its
Subsidiaries measured by or resulting from such sale or other disposition,
(ii) payment of all reasonable third-party brokerage commissions and other
reasonable out-of-pocket fees and expenses to third parties related to such sale
or other disposition, and (iii) deduction of appropriate amounts to be provided
by such Loan Party as a reserve, in accordance with GAAP, against any
liabilities associated with such sale, transfer or other disposition and
retained by such Loan Party after such sale or other disposition or (b) with
respect to the issuance of Partnership Units by the Borrower, the GAAP book
value assigned to such Partnership Units upon the issuance thereof.
     “Non-recourse Indebtedness” means, with respect to a Person,
(a) Indebtedness of such Person for borrowed money in respect of which recourse
for payment (except for customary exceptions for fraud, fraudulent conveyance,
intentional misrepresentation, misappropriation of funds or other property,
misapplication of funds (including without limitation rents, profits, tenant
deposits or insurance or condemnation proceeds), mismanagement or waste, tax,
ERISA, environmental and other regulatory law indemnities, nonpayment of
utilities, operations and maintenance expenses and obligations secured by
statutory liens, failure to comply with legal requirements necessary to maintain
the tax-exemption on the interest on such Indebtedness (if

23



--------------------------------------------------------------------------------



 



applicable), failure to insure or failure to pay transfer fees and charges due
to the lender in connection with any sale or other transfer of the Property
subject to such Indebtedness and any fees and expenses (and interest thereon) of
the holder of such Indebtedness in connection with the enforcement of such
recourse obligations (but not exceptions relating to bankruptcy, insolvency,
receivership or other similar events)) is contractually limited to specific
assets of such Person encumbered by a lien securing such Indebtedness or (b) if
such Person is a Single Asset Entity, any Indebtedness for borrowed money of
such Person.
     “Note” means a promissory note made by Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C.
     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
     “Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property actually occupied by tenants that are not affiliated with Borrower and
paying rent at rates not materially less than rates generally prevailing at the
time the applicable lease was entered into, pursuant to binding leases as to
which no monetary default has occurred and has continued unremedied for 30 or
more days to (b) the aggregate net rentable square footage of such Property. For
purposes of the definition of “Occupancy Rate”, a tenant shall be deemed to
actually occupy a Property notwithstanding a temporary cessation of operations
for renovation, repairs or other temporary reason, or for the purpose of
completing tenant build-out or that is otherwise scheduled to be open for
business within 90 days of such date. For purposes of determining compliance
with Section 7.17 hereof, the aggregate Occupancy Rate for the Borrowing Base
shall be computed on an aggregated basis for all Borrowing Base Properties,
consistent with the provisions for determining the Occupancy Rate for any
individual Property as set forth above.
     “Off-Balance Sheet Obligations” means liabilities and obligations of CSI,
Borrower, any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in the SEC Off-Balance Sheet Rules) which CSI would be
required to disclose in the “Management’s Discussion and Analysis of Financial
Condition and Results of Operations” section of its report on Form 10 Q or
Form 10 K (or their equivalents) which CSI is required to file with the SEC. As
used in this definition, the term “SEC Off-Balance Sheet Rules” means the
Disclosure in Management’s Discussion and Analysis About Off Balance Sheet
Arrangements, Securities Act Release No. 33-8182, 68 Fed. Reg. 5982 (Feb. 5,
2003) (codified at 17 CFR pts. 228, 229 and 249).
     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the

24



--------------------------------------------------------------------------------



 



certificate or articles of formation or organization and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
     “Other Taxes” means all present or future stamp, intangible or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.
     “Outstanding Amount” means (i) with respect to Committed Loans and Swing
Line Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by Borrower of
Unreimbursed Amounts.
     “Participant” has the meaning specified in Section 11.06(d).
     “Partnership Units” means with respect to Borrower, and with respect to
each class of partnership, those units representing an equal undivided
fractional share of each item of Borrower’s income, gain and loss and in
distribution of Borrower’s assets.
     “PBGC” means the Pension Benefit Guaranty Corporation.
     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Borrower or any
ERISA Affiliate or to which Borrower or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.
     “Permitted Distribution Amount” means, with respect to any period of time,
95% of Funds From Operations for the relevant period.
     “Permitted Encumbrances” means, (a) with respect to any Eligible Property
that is a Pledged Property as of the Closing Date, the title exceptions shown in
Schedule B of the loan title insurance commitment for such Pledged Property
submitted to and approved by Agent, and such other title exceptions submitted in
writing to, and approved by, Agent, or (b) with respect to any Eligible Property
which shall become a Pledged Property following the Closing Date, any easements,
rights-of-ways, restrictions and other encumbrances affecting real estate which,
individually or in the aggregate, are not substantial in amount and which do not
materially detract from the value of the property subject thereto or materially
interfere with the ordinary

25



--------------------------------------------------------------------------------



 



conduct of the business conducted on such property, and such other title
exceptions submitted in writing to, and approved by, the Agent.
     “Permitted Liens” means, with respect to any personal property relating to
a Pledged Property in which a Loan Party has granted a security interest to
Agent pursuant to a Mortgage, any Liens encumbering such personal property which
have been submitted in writing to, and approved by, Agent.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by Borrower or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
     “Platform” has the meaning specified in Section 7.02.
     “Pledged Property” or “Pledged Properties” means individually or
collectively as the context indicates, any Eligible Property or Eligible
Properties subject to a Mortgage.
     “Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by CSI or any Subsidiary. “Preferred Dividends” shall not include dividends or
distributions (a) paid or payable solely in Equity Interests (other than
Mandatorily Redeemable Stock) payable to holders of such class of Equity
Interests; (b) paid or payable to CSI or any Subsidiary; or (c) constituting or
resulting in the redemption of Preferred Equity Interests, other than scheduled
redemptions not constituting balloon, bullet or similar redemptions in full.
     “Preferred Equity Interest” means, with respect to any Person, Equity
Interests in such Person which are entitled to preference or priority over any
other Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.
     “Property” means any parcel of real property owned or leased (in whole or
in part) by Borrower or any Subsidiary and which is located in a state of the
United States of America or the District of Columbia.
     “Qualified Appraiser” means a MAI appraiser selected by the Agent or
reasonably acceptable to the Agent.
     “Real Estate Leverage Ratio” means, as of any date of determination, the
ratio of Consolidated Real Estate Indebtedness to Consolidated Real Estate Asset
Value.
     “Real Property Support Documents” means, with respect to each Borrowing
Base Property, a survey, loan title insurance commitment, an estoppel agreement
with the ground lessor and its mortgagee (if applicable), Lease Party Documents,
certified rent roll, copies of all tenant leases, evidence that the Property is
not in violation of any applicable zoning requirements, and such other usual and
customary documentation for a Borrowing Base Property as Agent may reasonably
require, in form and substance satisfactory to the Agent.

26



--------------------------------------------------------------------------------



 



     “Recourse Indebtedness” means any Indebtedness of CSI or any of its
Subsidiaries that is not Non-recourse Indebtedness, other than Indebtedness
outstanding pursuant to this Agreement and the other Loan Documents.
     “Register” has the meaning specified in Section 11.06(c).
     “Registration Statement” means the Registration Statement of CSI on Form
S-11, Registration No. 333-127396, as filed by CSI with the SEC on October 26,
2005.
     “REIT” means a real estate investment trust qualified for treatment as such
for United States Federal income tax purposes under Sections 856 through 860 of
the Code.
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
     “Request for Credit Extension” means (a) with respect to a Borrowing,
conversion or continuation of Committed Loans, a Committed Loan Notice, (b) with
respect to an L/C Credit Extension, a L/C Application, and (c) with respect to a
Swing Line Loan, a Swing Line Loan Notice.
     “Required Lenders” means, as of any date of determination, Lenders having
more than 50% of the Aggregate Commitments or, if the commitment of each Lender
to make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 9.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.
     “Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Loan Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
     “Restricted Payment” means (a) any dividend or other distribution, direct
or indirect, on account of any Equity Interest of CSI or any Subsidiary now or
hereafter outstanding, except a dividend payable solely in Equity Interests of
identical class to the holders of that class; (b) any redemption, conversion,
exchange, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any Equity Interest of Borrower or
any Subsidiary now or hereafter outstanding; and (c) any payment made to retire,
or to obtain the

27



--------------------------------------------------------------------------------



 



surrender of, any outstanding warrants, options or other rights to acquire any
Equity Interests of Borrower or any Subsidiary now or hereafter outstanding.
     “Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.
     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     “Secured Cash Management Agreement” means any Cash Management Agreement
that is entered into by and between any Loan Party and any Cash Management Bank.
     “Secured Hedge Agreement” means any Swap Contract permitted under
Article VIII that is entered into by and between any Loan Party and any Hedge
Bank.
     “Secured Parties” means, collectively, Agent and the Lenders, the Hedge
Banks and the Cash Management Banks.
     “Securities Laws” means the Securities Act of 1933, the Securities Exchange
Act of 1934, Sarbanes-Oxley and the applicable accounting and auditing
principles, rules, standards and practices promulgated, approved or incorporated
by the SEC or the Public Company Accounting Oversight Board, as each of the
foregoing may be amended and in effect on any applicable date hereunder.
     “Security Instruments” means, collectively or individually as the context
may indicate, the Mortgages and all other agreements, instruments and other
documents, whether now existing or hereafter in effect, pursuant to which the
Borrower or other Loan Party or any other Person shall grant or convey to the
Agent for the benefit of the Secured Parties a Lien on, or any other Person
shall acknowledge any such Lien on, property as security for all or any portion
of the Obligations.
     “Single Asset Entity” means a Person (other than an individual) that
(a) only owns a single Property; (b) is engaged only in the business of owning,
developing and/or leasing such Property; and (c) receives substantially all of
its gross revenues from such Property. In addition, if the assets of a Person
consist solely of (i) Equity Interests in one other Single Asset Entity and
(ii) cash and other assets of nominal value incidental to such Person’s
ownership of the other Single Asset Entity, such Person shall also be deemed to
be a “Single Asset Entity”.
     “Solvent” means, when used with respect to any Person, that at the time of
determination:
     (a) the fair value of its assets (both at fair valuation and at present
fair saleable value on an orderly basis) is in excess of the total amount of its
liabilities, including contingent obligations; and
     (b) it is then able and expects to be able to pay its debts as they mature;
and
     (c) it has capital sufficient to carry on its business as conducted and as
proposed to be conducted.

28



--------------------------------------------------------------------------------



 



     “Subsidiary” of a Person means a corporation, partnership, limited
liability company or other business entity of which a majority of the shares of
securities or other interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled, directly
or indirectly, through one or more intermediaries, or both, by such Person.
Unless otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of CSI.
     “Subsidiary Guarantors” means each of the Material Subsidiaries of Borrower
at the Closing Date and each other Subsidiary that becomes a party to the
Guaranty (including by execution of a Guaranty Joinder Agreement).
     “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
     “Swing Line” means the revolving credit facility made available by Swing
Line Lender pursuant to Section 2.04.
     “Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
     “Swing Line Lender” means Bank of America in its capacity as provider of
Swing Line Loans, or any successor swing line lender hereunder.

29



--------------------------------------------------------------------------------



 



     “Swing Line Loan” has the meaning specified in Section 2.04(a).
     “Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant
to Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.
     “Swing Line Sublimit” means an amount equal to, on any day within the
Availability Period, the lesser of (a) $25,000,000, (b) the Available Amount and
(c) the amount of the Aggregate Commitments available to be borrowed on such
day. The Swing Line Sublimit is part of, and not in addition to, the Aggregate
Commitments.
     “Synthetic DSCR Principal Amount” means the principal amount of a
hypothetical loan that would result in a Synthetic Portfolio Debt Service
Coverage Ratio equal to 1.20 to 1.00. The “Synthetic Portfolio Debt Service
Coverage Ratio” means the ratio of (a) aggregate Net Operating Income
attributable to the Borrowing Base Properties minus Capital Reserves allocable
to such properties for the fiscal quarter most recently ended times 4, to
(b) annualized aggregate debt service on hypothetical, 30-year loan amortizing
on a monthly, level-debt-service basis and bearing interest (computed on a
365-6/360 basis) at a per annum rate equal to the greater of (i) 7.50% and
(ii) the sum of (x) the then current yield on United States Treasury securities
having a 10 year maturity plus (y) 200 basis points.
     “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
     “Total Collateral Value” means an aggregate amount equal to 75% of the
aggregate Appraised Values of the Borrowing Base Properties, based upon the
Appraised Value for each Borrowing Base Property most recently received by the
Agent.
     “Total Debt to Real Estate Value Ratio” means, as of any date of
determination, the ratio of Consolidated Total Indebtedness as of such date to
Consolidated Real Estate Asset Value as of such date.
     “Total Leverage Ratio” means, as of any date of determination, the ratio of
Consolidated Total Indebtedness as of such date to Consolidated Total Asset
Value as of such date.
     “Total Outstandings” means the aggregate Outstanding Amount of all Loans
and all L/C Obligations.
     “Type” means, with respect to a Committed Loan, its character as a Base
Rate Loan or a Eurodollar Rate Loan.

30



--------------------------------------------------------------------------------



 



     “Unconsolidated Affiliate” means, with respect to CSI or any Subsidiary
thereof, any other Person in whom CSI or any such Subsidiary holds an
Investment, which Investment is accounted for in the financial statements of CSI
and its Subsidiaries on an equity basis of accounting and whose financial
results would not be consolidated under GAAP with the financial results of CSI
on its consolidated financial statements.
     “Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
     “Unimproved Land” means land on which no development (other than
improvements that are not material and are temporary in nature) has occurred and
for which no development is scheduled in the following 12 months.
     “United States” and “U.S.” mean the United States of America.
     “Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
     1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein”, “hereof” and
“hereunder”, and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

31



--------------------------------------------------------------------------------



 



     (b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.
     (c) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
     1.03 Accounting Terms. (a) Generally. All accounting terms not specifically
or completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements (provided that it shall be prepared on a consolidated
rather than a combined basis) except as otherwise specifically prescribed
herein.
     (b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either Borrower or the Required Lenders shall so request, Agent,
Lenders and Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) Borrower shall
provide to Agent and Lenders financial statements and other documents required
under this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.
     (c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of CSI and its Subsidiaries or to the
determination of any amount for CSI and its Subsidiaries on a consolidated basis
or any similar reference shall, in each case, be deemed to include each variable
interest entity that CSI is required to consolidate pursuant to FASB
Interpretation No. 46 – Consolidation of Variable Interest Entities: an
interpretation of ARB No. 51 (January 2003) as if such variable interest entity
were a Subsidiary as defined herein.
     (d) Valuation of Indebtedness. For purposes of calculating the Real Estate
Leverage Ratio and the Total Leverage Ratio, all Consolidated Real Estate
Indebtedness and Consolidated Total Indebtedness shall be determined as the
outstanding principal amount thereof.
     1.04 Rounding. Any financial ratios required to be maintained by Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
     1.05 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

32



--------------------------------------------------------------------------------



 



     1.06 Letter of Credit Amounts. Unless otherwise specified herein the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
     2.01 Committed Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a “Committed Loan”)
to Borrower from time to time, on any Business Day during the Availability
Period, in an aggregate amount not to exceed at any time outstanding the amount
of such Lender’s Commitment; provided, however, that after giving effect to any
Committed Borrowing, (i) the Total Outstandings shall not exceed the Available
Amount, and (ii) the aggregate Outstanding Amount of the Committed Loans of any
Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount of
all L/C Obligations, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender’s Commitment. Within
the limits of each Lender’s Commitment, and subject to the other terms and
conditions hereof, Borrower may borrow under this Section 2.01, prepay under
Section 2.05, and reborrow under this Section 2.01. Committed Loans may be Base
Rate Loans or Eurodollar Rate Loans, as further provided herein.
     2.02 Borrowings, Conversions and Continuations of Committed Loans. (a) Each
Committed Borrowing, each conversion of Committed Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon
Borrower’s irrevocable notice to Agent, which may be given by telephone. Each
such notice must be received by Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Committed Loans, and (ii) on the requested date of any
Borrowing of Base Rate Committed Loans. Each telephonic notice by Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to Agent
of a written Committed Loan Notice, appropriately completed and signed by a
Responsible Officer of Borrower. Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $100,000 in excess thereof. Except as provided
in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to Base Rate
Committed Loans shall be in a principal amount of $1,000,000 or a whole multiple
of $100,000 in excess thereof. Each Committed Loan Notice (whether telephonic or
written) shall specify (i) whether Borrower is requesting a Committed Borrowing,
a conversion of Committed Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Committed Loans to be borrowed, converted or continued,
(iv) the Type of Committed Loans to be borrowed or to which existing Committed
Loans are to be converted, and (v) if applicable, the duration of the Interest
Period with respect thereto. If Borrower fails to specify a Type of Committed
Loan in a Committed Loan Notice or if Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Committed Loans
shall

33



--------------------------------------------------------------------------------



 



be made as, or converted to, Base Rate Loans. Any such automatic conversion to
Base Rate Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Eurodollar Rate Loans. If Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Committed Loan Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month.
     (b) Following receipt of a Committed Loan Notice, Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the applicable
Committed Loans, and if no timely notice of a conversion or continuation is
provided by Borrower, Agent shall notify each Lender of the details of any
automatic conversion to Base Rate Loans described in the preceding subsection.
In the case of a Committed Borrowing, each Lender shall make the amount of its
Committed Loan available to Agent in immediately available funds at Agent’s
Office not later than 1:00 p.m. on the Business Day specified in the applicable
Committed Loan Notice. Upon satisfaction of the applicable conditions set forth
in Section 4.02 (and, if such Borrowing is the initial Credit Extension,
Section 4.01), Agent shall make all funds so received available to Borrower in
like funds as received by Agent either by (i) crediting the account of Borrower
on the books of Bank of America with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) Agent by Borrower; provided, however, that if, on
the date the Committed Loan Notice with respect to such Borrowing is given by
Borrower, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing first, shall be applied, to the payment in full of any such L/C
Borrowings, and second, shall be made available to Borrower as provided above.
     (c) Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.
     (d) Agent shall promptly notify Borrower and Lenders of the interest rate
applicable to any Interest Period for Eurodollar Rate Loans upon determination
of such interest rate.
     (e) After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than ten Interest Periods in
effect with respect to Eurodollar Rate Loans.
     2.03 Letters of Credit.
     (a) The Letter of Credit Commitment.
     (i) Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the L/C Expiration Date, to issue Letters of Credit for
the account of Borrower, and to amend Letters of Credit previously issued by it,
in accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Lenders severally agree to participate in Letters
of Credit issued for the account of Borrower and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to

34



--------------------------------------------------------------------------------



 



any Letter of Credit, (x) the Total Outstandings shall not exceed the Available
Amount, (y) the aggregate Outstanding Amount of the Committed Loans of any
Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount of
all L/C Obligations, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender’s Commitment, or
(z) the Outstanding Amount of the L/C Obligations shall not exceed the L/C
Sublimit. Each request by Borrower for the issuance or amendment of a Letter of
Credit shall be deemed to be a representation by Borrower that the L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence. Within the foregoing limits, and subject to the terms
and conditions hereof, Borrower’s ability to obtain Letters of Credit shall be
fully revolving, and accordingly Borrower may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed. All Existing Letters of Credit shall be
deemed to have been issued pursuant hereto, and from and after the Closing Date
shall be subject to and governed by the terms and conditions hereof.
     (ii) The L/C Issuer shall not issue any Letter of Credit, if:
     (A) the expiry date of such requested Letter of Credit would occur more
than twelve months after the date of issuance, unless the Required Lenders have
approved such expiry date; or
     (B) the expiry date of such requested Letter of Credit would occur after
the L/C Expiration Date, unless all the Lenders have approved such expiry date.
     (iii) The L/C Issuer shall be under no obligation to issue any Letter of
Credit if:
     (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;
     (B) the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer;
     (C) except as otherwise agreed by Agent and the L/C Issuer, such Letter of
Credit is in an initial stated amount less than $100,000, in the case of a
commercial Letter of Credit, or $500,000, in the case of a standby Letter of
Credit;

35



--------------------------------------------------------------------------------



 



     (D) such Letter of Credit is to be denominated in a currency other than
Dollars;
     (E) a default of any Lender’s obligations to fund under Section 2.03(c)
exists or any Lender is at such time a Defaulting Lender hereunder, unless the
L/C Issuer has entered into satisfactory arrangements with Borrower or such
Lender to eliminate the L/C Issuer’s risk with respect to such Lender; or
     (F) unless specifically provided for in this Agreement, such Letter of
Credit contains any provisions for automatic reinstatement of the stated amount
after any drawing thereunder.
     (iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
     (v) The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
     (vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to Agent
in Article X with respect to any acts taken or omissions suffered by the L/C
Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Administrative Agent” or “Agent” as used in Article X included
the L/C Issuer with respect to such acts or omissions, and (B) as additionally
provided herein with respect to the L/C Issuer.
     (b) Procedures for Issuance and Amendment of Letters of Credit.
     (i) Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of Borrower delivered to the L/C Issuer (with a copy to Agent)
in the form of a L/C Application, appropriately completed and signed by a
Responsible Officer of Borrower. Such L/C Application must be received by the
L/C Issuer and Agent not later than 11:00 a.m. at least four Business Days (or
such later date and time as Agent and the L/C Issuer may agree in a particular
instance in their sole discretion) prior to the proposed issuance date or date
of amendment, as the case may be. In the case of a request for an initial
issuance of a Letter of Credit, such L/C Application shall specify in form and
detail satisfactory to the L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the L/C Issuer may require. In the case of a request for an
amendment of any outstanding Letter of Credit, such L/C Application shall

36



--------------------------------------------------------------------------------



 



specify in form and detail satisfactory to the L/C Issuer (A) the Letter of
Credit to be amended; (B) the proposed date of amendment thereof (which shall be
a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the L/C Issuer may require. Additionally, Borrower shall furnish to
the L/C Issuer and Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or Agent may require.
     (ii) Promptly after receipt of any L/C Application at the address set forth
on Schedule 11.02 for receiving L/C Applications and related correspondence, the
L/C Issuer will confirm with Agent (by telephone or in writing) that Agent has
received a copy of such L/C Application from Borrower and, if not, the L/C
Issuer will provide Agent with a copy thereof. Unless the L/C Issuer has
received written notice from any Lender, Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of Borrower or enter into the applicable amendment, as
the case may be, in each case in accordance with the L/C Issuer’s usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s
Applicable Percentage times the amount of such Letter of Credit.
     (iii) Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to Borrower and Agent a
true and complete copy of such Letter of Credit or amendment.
     (c) Drawings and Reimbursements; Funding of Participations.
     (i) Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall notify Borrower
and Agent thereof. Not later than 11:00 a.m. on the date of any payment by the
L/C Issuer under a Letter of Credit (each such date, an “Honor Date”), Borrower
shall reimburse the L/C Issuer through Agent in an amount equal to the amount of
such drawing. If Borrower fails to so reimburse the L/C Issuer by such time,
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof. In such event, Borrower shall be deemed
to have requested a Committed Borrowing of Base Rate Loans to be disbursed on
the Honor Date in an amount equal to the Unreimbursed Amount, without regard to
the minimum and multiples specified in Section 2.02 for the principal amount of
Base Rate Loans, but subject to the amount of the unutilized portion of the
Available Amount and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice). Any notice given by the L/C Issuer or
Agent pursuant to this Section 2.03(c)(i) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

37



--------------------------------------------------------------------------------



 



     (ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make
funds available to Agent for the account of the L/C Issuer at the Administrative
Agent’s Office in an amount equal to its Applicable Percentage of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Committed Loan to Borrower in such amount. Agent shall
remit the funds so received to the L/C Issuer.
     (iii) With respect to any Unreimbursed Amount that is not fully refinanced
by a Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Lender’s payment to Agent for the account
of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.03.
     (iv) Until each Lender funds its Committed Loan or L/C Advance pursuant to
this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.
     (v) Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, Borrower or any other Person for any reason whatsoever;
(B) the occurrence or continuance of a Default, or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided,
however, that each Lender’s obligation to make Committed Loans pursuant to this
Section 2.03(c) is subject to the conditions set forth in Section 4.02 (other
than delivery by Borrower of a Committed Loan Notice). No such making of an L/C
Advance shall relieve or otherwise impair the obligation of Borrower to
reimburse the L/C Issuer for the amount of any payment made by the L/C Issuer
under any Letter of Credit, together with interest as provided herein.
     (vi) If any Lender fails to make available to Agent for the account of the
L/C Issuer any amount required to be paid by such Lender pursuant to the
foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover from such
Lender (acting through Agent), on demand, such amount with interest thereon for
the period from the date such payment is required to the date on which such
payment is immediately available to the L/C Issuer at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the LC/ Issuer
in

38



--------------------------------------------------------------------------------



 



connection with the foregoing. A certificate of the L/C Issuer submitted to any
Lender (through Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.
     (d) Repayment of Participations.
     (i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if Agent receives for the
account of the L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by Agent), Agent will
distribute to such Lender its Applicable Percentage thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s L/C Advance was outstanding) in the same funds as those
received by Agent.
     (ii) If any payment received by Agent for the account of the L/C Issuer
pursuant to Section 2.03(c)(i) is required to be returned under any of the
circumstances described in Section 11.05 (including pursuant to any settlement
entered into by the L/C Issuer in its discretion), each Lender shall pay to
Agent for the account of the L/C Issuer its Applicable Percentage thereof on
demand of Agent, plus interest thereon from the date of such demand to the date
such amount is returned by such Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect. The obligations of Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.
     (e) Obligations Absolute. The obligation of Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
     (i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
     (ii) the existence of any claim, counterclaim, setoff, defense or other
right that Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
     (iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

39



--------------------------------------------------------------------------------



 



     (iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
     (v) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, Borrower or any
Subsidiary, other than actual repayment.
     Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with Borrower’s instructions or other irregularity, Borrower will
immediately notify the L/C Issuer. Borrower shall be conclusively deemed to have
waived any such claim against the L/C Issuer and its correspondents unless such
notice is given as aforesaid.
     (f) Role of L/C Issuer. Each Lender and Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of the L/C Issuer shall be liable to any Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of Lenders or the Required Lenders, as applicable; (ii) any action
taken or omitted in the absence of gross negligence or willful misconduct; or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Issuer Document.
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuer, Agent,
any of their respective Related Parties nor any correspondent, participant or
assignee of the L/C Issuer, shall be liable or responsible for any of the
matters described in clauses (i) through (v) of Section 2.03(e); provided,
however, that anything in such clauses to the contrary notwithstanding, Borrower
may have a claim against the L/C Issuer, and the L/C Issuer may be liable to
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by Borrower which Borrower proves
were caused by the L/C Issuer’s willful misconduct or gross negligence or the
L/C Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or

40



--------------------------------------------------------------------------------



 



purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
     (g) Cash Collateral. Upon the request of Agent, (i) if the L/C Issuer has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an L/C Borrowing, or (ii) if, as of the L/C Expiration
Date, any L/C Obligation for any reason remains outstanding, Borrower shall, in
each case, immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. Sections 2.05 and 9.02(c) set forth certain additional requirements
to deliver Cash Collateral hereunder. For purposes of this Agreement, “Cash
Collateralize” means to pledge and deposit with or deliver to Agent, for the
benefit of the L/C Issuer and the Lenders, as collateral for the L/C
Obligations, cash or deposit account balances pursuant to documentation in form
and substance satisfactory to Agent and the L/C Issuer (which documents are
hereby consented to by Lenders). Derivatives of such term have corresponding
meanings. Borrower hereby grants to Agent, for the benefit of the L/C Issuer and
Lenders, a security interest in all such cash, deposit accounts and all balances
therein and all proceeds of the foregoing. Cash collateral shall be maintained
in blocked, non-interest bearing deposit accounts at Bank of America.
     (h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
L/C Issuer and Borrower when a Letter of Credit is issued, (i) the rules of the
ISP shall apply to each standby Letter of Credit (including any such agreement
applicable to an Existing Letter of Credit), and (ii) the rules of the Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance shall apply to each
commercial Letter of Credit.
     (i) L/C Fees. Borrower shall pay to Agent for the account of each Lender in
accordance with its Applicable Percentage a Letter of Credit fee (the “L/C Fee”)
for each Letter of Credit equal to the Applicable Rate times the daily amount
available to be drawn under such Letter of Credit. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06. L/C
Fees shall be (i) computed on a quarterly basis in arrears and (ii) due and
payable on the first Business Day after the end of each March, June, September
and December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the L/C Expiration Date and thereafter on demand. If
there is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders, while any
Event of Default exists, all L/C Fees shall accrue at the Default Rate.
     (j) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee (i) with respect to each commercial Letter of Credit, at the rate
specified in the Fee Letter, computed on the amount of such Letter of Credit,
and payable upon the issuance thereof, (ii) with respect to any amendment of a
commercial Letter of Credit increasing the amount of such Letter of Credit, at a
rate separately agreed between Borrower and the L/C Issuer, computed on the
amount of such increase, and payable upon the effectiveness of such amendment,
and (iii) with respect to each

41



--------------------------------------------------------------------------------



 



standby Letter of Credit, at the rate per annum specified in the Fee Letter,
computed on the daily amount available to be drawn under such Letter of Credit
and on a quarterly basis in arrears; provided, however, that, notwithstanding
the foregoing, such fronting fee shall be not less than $500 per annum. Such
fronting fee shall be due and payable on the tenth Business Day after the end of
each March, June, September and December, in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the L/C Expiration Date and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. In addition, Borrower shall pay directly to the L/C Issuer for its
own account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the L/C Issuer relating to
letters of credit as from time to time in effect. Such individual customary fees
and standard costs and charges are due and payable on demand and are
nonrefundable.
     (k) Conflict with Issuer Documents. In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
     2.04 Swing Line Loans.
     (a) The Swing Line. Subject to the terms and conditions set forth herein,
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.04, to make loans (each such loan, a “Swing Line
Loan”) to Borrower from time to time on any Business Day during the Availability
Period in an aggregate amount not to exceed at any time outstanding the amount
of the Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans,
when aggregated with the Applicable Percentage of the Outstanding Amount of
Committed Loans and L/C Obligations of the Lender acting as Swing Line Lender,
may exceed the amount of such Lender’s Commitment; provided, however, that after
giving effect to any Swing Line Loan, (i) the Total Outstandings shall not
exceed the Available Amount, and (ii) the aggregate Outstanding Amount of the
Committed Loans of any Lender, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Commitment, and provided, further, that the Borrower shall not use
the proceeds of any Swing Line Loan to refinance any outstanding Swing Line
Loan. Within the foregoing limits, and subject to the other terms and conditions
hereof, Borrower may borrow under this Section 2.04, prepay under Section 2.05
and reborrow under this Section 2.04. Each Swing Line Loan shall be a Base Rate
Loan. Immediately upon the making of a Swing Line Loan, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender’s Applicable Percentage times the amount of
such Swing Line Loan.
     (b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon
Borrower’s irrevocable notice to Swing Line Lender and Agent, which may be given
by telephone. Each such notice must be received by Swing Line Lender and Agent
not later than 11:00 a.m. on the requested borrowing date, and shall specify
(i) the amount to be borrowed, which shall be a minimum of $100,000, and
(ii) the requested borrowing date, which shall be a Business Day. Each such
telephonic notice must be confirmed promptly by delivery to Swing

42



--------------------------------------------------------------------------------



 



Line Lender and Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of Borrower. Promptly after
receipt by Swing Line Lender of any telephonic Swing Line Loan Notice, Swing
Line Lender will confirm with Agent (by telephone or in writing) that Agent has
also received such Swing Line Loan Notice and, if not, Swing Line Lender will
notify Agent (by telephone or in writing) of the contents thereof. Unless the
Swing Line Lender has received notice (by telephone or in writing) from Agent
(including at the request of any Lender) prior to 2:00 p.m. on the date of the
proposed Swing Line Borrowing (A) directing Swing Line Lender not to make such
Swing Line Loan as a result of the limitations set forth in the proviso to the
first sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, Swing Line Lender will, not later than 3:00 p.m. on
the borrowing date specified in such Swing Line Loan Notice, make the amount of
its Swing Line Loan available to Borrower at its office by crediting the account
of Borrower on the books of Swing Line Lender in immediately available funds.
Lenders agree that Swing Line Lender may agree to modify the borrowing
procedures used in connection with the Swing Line in its discretion and without
affecting any of the obligations of Lenders hereunder other than notifying Agent
of a Swing Line Loan Notice.
     (c) Refinancing of Swing Line Loans.
     (i) Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of Borrower (which hereby irrevocably authorizes Swing Line
Lender to so request on its behalf), that each Lender make a Base Rate Committed
Loan in an amount equal to such Lender’s Applicable Percentage of the amount of
Swing Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Available Amount and
the conditions set forth in Section 4.02. Swing Line Lender shall furnish
Borrower with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to Agent. Each Lender shall make an amount equal to its
Applicable Percentage of the amount specified in such Committed Loan Notice
available to Agent in immediately available funds for the account of Swing Line
Lender at the Administrative Agent’s Office not later than 11:00 a.m. on the day
specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Committed Loan to Borrower in such amount. Agent shall
remit the funds so received to Swing Line Lender.
     (ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Committed Loans submitted by Swing Line Lender as set forth herein shall be
deemed to be a request by Swing Line Lender that each of the Lenders fund its
risk participation in the relevant Swing Line Loan and each Lender’s payment to
Agent for the account of Swing Line Lender pursuant to Section 2.04(c)(i) shall
be deemed payment in respect of such participation.

43



--------------------------------------------------------------------------------



 



     (iii) If any Lender fails to make available to Agent for the account of
Swing Line Lender any amount required to be paid by such Lender pursuant to the
foregoing provisions of this Section 2.04(c) by the time specified in
Section 2.04(c)(i), Swing Line Lender shall be entitled to recover from such
Lender (acting through Agent), on demand, such amount with interest thereon for
the period from the date such payment is required to the date on which such
payment is immediately available to Swing Line Lender at a rate per annum equal
to the greater of the Federal Funds Rate and a rate determined by Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing. If such Lender pays such amount
(with interest and fees as foresaid), the amount so paid shall constitute such
Lender’s Committed Loan included in the relevant Committed Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be. A certificate
of the Swing Line Lender submitted to any Lender (through Agent) with respect to
any amounts owing under this clause (iii) shall be conclusive absent manifest
error.
     (iv) Each Lender’s obligation to make Committed Loans or to purchase and
fund risk participations in Swing Line Loans pursuant to this Section 2.04(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against Swing Line Lender, Borrower or
any other Person for any reason whatsoever, (B) the occurrence or continuance of
a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Lender’s
obligation to make Committed Loans pursuant to this Section 2.04(c) is subject
to the conditions set forth in Section 4.02. No such funding of risk
participations shall relieve or otherwise impair the obligation of Borrower to
repay Swing Line Loans, together with interest as provided herein.
     (d) Repayment of Participations.
     (i) At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if Swing Line Lender receives any payment on
account of such Swing Line Loan, Swing Line Lender will distribute to such
Lender its Applicable Percentage of such payment (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Lender’s risk participation was funded) in the same funds as those received by
Swing Line Lender.
     (ii) If any payment received by Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by Swing Line Lender in its discretion),
each Lender shall pay to Swing Line Lender its Applicable Percentage thereof on
demand of Agent, plus interest thereon from the date of such demand to the date
such amount is returned, at a rate per annum equal to the Federal Funds Rate.
Agent will make such demand upon the request of Swing Line Lender. The
obligations of Lenders under this clause shall survive the payment in full of
the Obligations and the termination of this Agreement.

44



--------------------------------------------------------------------------------



 



     (e) Interest for Account of Swing Line Lender. Swing Line Lender shall be
responsible for invoicing Borrower for interest on the Swing Line Loans. Until
each Lender funds its Base Rate Committed Loan or risk participation pursuant to
this Section 2.04 to refinance such Lender’s Applicable Percentage of any Swing
Line Loan, interest in respect of such Applicable Percentage shall be solely for
the account of Swing Line Lender.
     (f) Payments Directly to Swing Line Lender. Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to Swing Line Lender.
     2.05 Prepayments. (a) Borrower may, upon notice to Agent, at any time or
from time to time voluntarily prepay Committed Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by Agent not
later than 11:00 a.m. (A) three Business Days prior to any date of prepayment of
Eurodollar Rate Loans and (B) on the date of prepayment of Base Rate Committed
Loans; (ii) any prepayment of Eurodollar Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $100,000 in excess thereof; and
(iii) any prepayment of Base Rate Committed Loans shall be in a principal amount
of $500,000 or a whole multiple of $100,000 in excess thereof or, in each case,
if less, the entire principal amount thereof then outstanding. Each such notice
shall specify the date and amount of such prepayment and the Type(s) of
Committed Loans to be prepaid and, if Eurodollar Rate Loans are to be repaid,
the Interest Period(s) of such Loans. Agent will promptly notify each Lender of
its receipt of each such notice, and of the amount of such Lender’s Applicable
Percentage of such prepayment. If such notice is given by Borrower, Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein. Any prepayment of a Eurodollar
Rate Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Each
such prepayment shall be applied to the Committed Loans of Lenders in accordance
with their respective Applicable Percentages.
     (b) Borrower may, upon notice to Swing Line Lender (with a copy to Agent),
at any time or from time to time, voluntarily prepay Swing Line Loans in whole
or in part without premium or penalty; provided that (i) such notice must be
received by Swing Line Lender and Agent not later than 1:00 p.m. on the date of
the prepayment, and (ii) any such prepayment shall be in a minimum principal
amount of $100,000. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by Borrower, Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.
     (c) If for any reason the Total Outstandings at any time exceed the
Available Amount then in effect, Borrower shall immediately prepay Loans and/or
Cash Collateralize the L/C Obligations in an aggregate amount equal to such
excess; provided, however, that Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(c) unless after
the prepayment in full of the Loans the Total Outstandings exceed the Available
Amount then in effect.
     2.06 Termination or Reduction of Commitments. Borrower may, upon notice to
Agent, terminate the Aggregate Commitments, or from time to time permanently
reduce the Aggregate Commitments; provided that (i) any such notice shall be
received by Agent not later

45



--------------------------------------------------------------------------------



 



than 11:00 a.m. five Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof, (iii) Borrower
shall not terminate or reduce the Aggregate Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Outstandings
would exceed the Available Amount, and (iv) if, after giving effect to any
reduction of the Aggregate Commitments, the L/C Sublimit or the Swing Line
Sublimit exceeds the amount of the Aggregate Commitments, such Sublimit shall be
automatically reduced by the amount of such excess. Agent will promptly notify
the Lenders of any such notice of termination or reduction of the Aggregate
Commitments. Any reduction of the Aggregate Commitments shall be applied to the
Commitment of each Lender according to its Applicable Percentage. All fees
accrued until the effective date of any termination of the Aggregate Commitments
shall be paid on the effective date of such termination.
     2.07 Repayment of Loans. (a) Borrower shall repay to Lenders on the
Maturity Date the aggregate principal amount of Committed Loans outstanding on
such date.
     (b) Borrower shall repay to Swing Line Lender each Swing Line Loan on the
earlier to occur of (i) the date which is five Business Days after such Loan is
made and (ii) the Maturity Date.
     2.08 Interest. (a) Subject to the provisions of subsection (b) below,
(i) each Eurodollar Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurodollar Rate for such Interest Period plus the Applicable Rate; (ii) each
Base Rate Committed Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate; and (iii) each Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.
     (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
     (ii) If any amount (other than principal of any Loan) payable by Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws, unless waived by the Required Lenders.
     (iii) Upon the request of the Required Lenders, while any Event of Default
exists, Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws;
provided however, that at any time an Event of Default exists and interest is
accruing at a default rate of interest under the GAC

46



--------------------------------------------------------------------------------



 



Term Loan Credit Agreement, the principal amount of all outstanding Obligations
hereunder shall automatically bear interest at the Default Rate without any
action on the part of the Lenders.
     (iv) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
     (b) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
     2.09 Fees. In addition to certain fees described in subsections (i) and (j)
of Section 2.03:
     (a) Utilization Fee. Borrower shall pay to Agent for the account of each
Lender in accordance with its Applicable Percentage a utilization fee (the
“Utilization Fee”) equal to (i) on each day that the Total Outstandings are less
than 50% of the amount of the Aggregate Commitments then in effect (or, if
terminated, in effect immediately prior to such termination), 0.200% times the
actual daily amount by which the Aggregate Commitments exceed the Total
Outstandings and (ii) on each day that the Total Outstandings equal or exceed
50% of the amount of the Aggregate Commitments then in effect (or, if
terminated, in effect immediately prior to such termination), 0.100% times the
actual daily amount by which the Aggregate Commitments exceed the Total
Outstandings. The Utilization Fee shall be due and payable quarterly in arrears
on the last Business Day of each March, June, September and December, commencing
with the first such date to occur after the Closing Date, and on the Maturity
Date (and, if applicable, thereafter on demand). The Utilization Fee shall be
calculated quarterly in arrears. The Utilization Fee shall accrue at all times
following the Closing Date, including at any time during which one or more of
the conditions in Article IV is not met.
     (b) Other Fees. Borrower shall pay (i) to Arranger and Agent for their own
respective accounts and (ii) to Agent, for the account of each Lender in
accordance with their respective Applicable Percentages, fees in the amounts and
at the times specified in the Fee Letter. All such fees shall be fully earned
when paid and shall not be refundable for any reason whatsoever.
     2.10 Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate. (a) All computations of interest for Base Rate Loans when the
Base Rate is determined by Bank of America’s “prime rate” shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear

47



--------------------------------------------------------------------------------



 



interest for one day. Each determination by Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
     (b) If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Total Leverage Ratio as calculated by the
borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Total Leverage Ratio would have resulted in higher pricing for such
period, the Borrower shall immediately and retroactively be obligated to pay to
the Agent for the account of the applicable Lenders, promptly on demand by the
Agent (or, after the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, automatically and without further action by the Agent, any Lender or the
L/C Issuer), an amount equal to the excess of the amount of interest and fees
that should have been paid for such period over the amount of interest and fees
actually paid for such period. This paragraph shall not limit the rights of the
Agent, any Lender or the L/C Issuer, as the case may be, under
Section 2.03(c)(iii), 2.03(i) or 2.08(a) or under Article XI. The Borrower’s
obligations under this paragraph shall survive the termination of the Aggregate
Commitments and the repayment of all other Obligations hereunder.
     2.11 Evidence of Debt. (a) The Credit Extensions made by each Lender shall
be evidenced by one or more accounts or records maintained by such Lender and by
Agent in the ordinary course of business. The accounts or records maintained by
Agent and each Lender shall be conclusive absent manifest error of the amount of
the Credit Extensions made by Lenders to Borrower and the interest and payments
thereon. Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
Agent in respect of such matters, the accounts and records of Agent shall
control in the absence of manifest error. Upon the request of any Lender made
through Agent, Borrower shall execute and deliver to such Lender (through Agent)
a Note, which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.
     (b) In addition to the accounts and records referred to in subsection (a),
each Lender and Agent shall maintain in accordance with its usual practice
accounts or records evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by Agent and the accounts
and records of any Lender in respect of such matters, the accounts and records
of Agent shall control in the absence of manifest error.
     2.12 Payments Generally; Agent’s Clawback.
     (a) General. All payments to be made by Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by Borrower
hereunder shall be made to Agent, for the account of the respective Lenders to
which such payment is owed, at the Administrative Agent’s Office in Dollars and
in immediately available funds not later than 2:00 p.m. on the date specified
herein. Agent will promptly distribute to each

48



--------------------------------------------------------------------------------



 



Lender its Applicable Percentage(or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office. All payments received by Agent after 2:00 p.m. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. If any payment to be made by Borrower shall come due
on a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.
     (b) (i) Funding by Lenders; Presumption by Agent. Unless Agent shall have
received notice from a Lender prior to the proposed date of any Committed
Borrowing of Eurodollar Rate Loans (or, in the case of any Committed Borrowing
of Base Rate Loans, prior to 12:00 noon on the date of such Committed Borrowing)
that such Lender will not make available to Agent such Lender’s share of such
Committed Borrowing, Agent may assume that such Lender has made such share
available on such date in accordance with Section 2.02 (or, in the case of a
Committed Borrowing of Base Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.02) and may,
in reliance upon such assumption, make available to Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Committed Borrowing available to Agent, then the applicable Lender
and Borrower severally agree to pay to Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to Borrower
to but excluding the date of payment to Agent, at (A) in the case of a payment
to be made by such Lender, the greater of the Federal Funds Rate and a rate
determined by Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by Agent in connection with the foregoing and (B) in the case of a
payment to be made by Borrower, the interest rate applicable to Base Rate Loans.
If Borrower and such Lender shall pay such interest to Agent for the same or an
overlapping period, Agent shall promptly remit to Borrower the amount of such
interest paid by Borrower for such period. If such Lender pays its share of the
applicable Committed Borrowing to Agent, then the amount so paid shall
constitute such Lender’s Committed Loan included in such Committed Borrowing.
Any payment by Borrower shall be without prejudice to any claim Borrower may
have against a Lender that shall have failed to make such payment to Agent.
     (ii) Payments by Borrower; Presumptions by Agent. Unless Agent shall have
received notice from Borrower prior to the date on which any payment is due to
Agent for the account of the Lenders or the L/C Issuer hereunder that Borrower
will not make such payment, Agent may assume that Borrower has made such payment
on such date in accordance herewith and may, in reliance upon such assumption,
distribute to Lenders or the L/C Issuer, as the case may be, the amount due. In
such event, if Borrower has not in fact made such payment, then each of Lenders
or the L/C Issuer, as the case may be, severally agrees to repay to Agent
forthwith on demand the amount so distributed to such Lender or the L/C Issuer,
in immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to Agent, at the greater of the Federal Funds Rate and a rate determined
by Agent in accordance with banking industry rules on interbank compensation.

49



--------------------------------------------------------------------------------



 



A notice of Agent to any Lender or Borrower with respect to any amount owing
under this subsection (b) shall be conclusive, absent manifest error.
     (c) Failure to Satisfy Conditions Precedent. If any Lender makes available
to Agent funds for any Loan to be made by such Lender as provided in the
foregoing provisions of this Article II, and such funds are not made available
to Borrower by Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, Agent shall return such funds (in like funds as received from such
Lender) to such Lender, without interest.
     (d) Obligations of Lenders Several. The obligations of Lenders hereunder to
make Committed Loans, to fund participations in Letters of Credit and Swing Line
Loans and to make payments pursuant to Section 11.04(c) are several and not
joint. The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan, purchase its participation or to
make its payment under Section 11.04(c).
     (e) Funding Source. Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
     2.13 Sharing of Payments. Subject to the terms of the Intercreditor
Agreement, if any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of the Committed Loans made by it, or the participations in L/C
Obligations or in Swing Line Loans held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Committed
Loans or participations and accrued interest thereon greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify Agent of such fact, and (b) purchase (for cash at
face value) participations in the Committed Loans and subparticipations in L/C
Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Committed Loans and
other amounts owing them, provided that:
     (i) if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
     (ii) the provisions of this Section shall not be construed to apply to
(x) any payment made by Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Committed Loans
or subparticipations in L/C

50



--------------------------------------------------------------------------------



 



Obligations or Swing Line Loans to any assignee or participant, other than to
Borrower or any Subsidiary thereof (as to which the provisions of this Section
shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
     2.14 Increase in Commitments.
     (a) Request for Increase. Provided there exists no Default, upon notice to
Agent (which shall promptly notify the Lenders), Borrower may from time to time
request an increase in the Aggregate Commitments by an amount (for all such
requests) not exceeding $100,000,000 in the aggregate; provided that (i) any
such request for an increase shall be in a minimum amount of $15,000,000, and
(ii) Borrower may make a maximum of three such requests. At the time of sending
such notice, Borrower (in consultation with Agent) shall specify the time period
within which each Lender is requested to respond (which shall in no event be
less than ten Business Days from the date of delivery of such notice to the
Lenders).
     (b) Lender Elections to Increase. Each Lender shall notify the Agent within
such time period whether or not it agrees to increase its Commitment and, if so,
whether by an amount equal to, greater than, or less than its Applicable
Percentage of such requested increase. Any Lender not responding within such
time period shall be deemed to have declined to increase its Commitment.
     (c) Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify Borrower and each Lender of the Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested increase and subject to the approval of Agent, the L/C Issuer and the
Swing Line Lender (each of which approvals shall not be unreasonably withheld),
Borrower may also invite additional Eligible Assignees to become Lenders
pursuant to a joinder agreement in form and substance satisfactory to Agent and
its counsel.
     (d) Effective Date and Allocations. If the Aggregate Commitments are
increased in accordance with this Section, Agent and Borrower shall determine
the effective date (the “Increase Effective Date”) and the final allocation of
such increase. Agent shall promptly notify Borrower and the Lenders of the final
allocation of such increase and the Increase Effective Date.
     (e) Conditions to Effectiveness of Increase. As a condition precedent to
such increase, Borrower shall deliver to Agent at Borrower’s expense,
(I) updated appraisals meeting the Appraisal Requirements for each Borrowing
Base Property as may be requested by the Agent and (II) a certificate of each
Loan Party dated as of the Increase Effective Date (in sufficient copies for
each Lender) signed by a Responsible Officer of such Loan Party (i) certifying
and attaching the resolutions adopted by such Loan Party approving or consenting
to such increase, and (ii) in the case of Borrower, certifying that, before and
after giving effect to such increase, (A) the representations and warranties
contained in Article VI and the other Loan Documents are

51



--------------------------------------------------------------------------------



 



true and correct on and as of the Increase Effective Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct as of such earlier date, and except that
for purposes of this Section 2.14, the representations and warranties contained
in subsections (a) and (b) of Section 6.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.01, and (B) no Default exists. Borrower shall prepay any Committed
Loans outstanding on the Increase Effective Date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Committed Loans ratable with any revised Applicable Percentages
arising from any nonratable increase in the Commitments under this Section.
     (f) Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.13 or 11.01 to the contrary.
     2.15 Extension of Maturity Date.
     (a) Requests for Extension. Borrower may, by notice to Agent (who shall
promptly notify the Lenders), extend the Maturity Date for a year from the
Maturity Date not earlier than the date that is 120 days prior to Maturity Date
and not later than the date that is 75 days prior to Maturity Date.
     (b) Minimum Extension Requirement. If Borrower has made a request pursuant
to Section 2.15(a) to extend the Maturity Date, then, effective as of the
Maturity Date, the Maturity Date of each Lender shall be extended to the date
falling one year after the Maturity Date (except that, if such date is not a
Business Day, such Maturity Date as so extended shall be the next preceding
Business Day).
     (c) Conditions to Effectiveness of Extensions. Notwithstanding the
foregoing, each extension of the Maturity Date pursuant to this Section shall
not be effective with respect to any Lender unless:
     (i) no Default or Event of Default shall have occurred and be continuing on
the date of such extension and after giving effect thereto;
     (ii) the representations and warranties contained in this Agreement are
true and correct in all material respects on and as of the date of such
extension and after giving effect thereto, as though made on and as of such date
(or, if any such representation or warranty is expressly stated to have been
made as of a specific date, as of such specific date), provided that the
representations and warranties contained in subsections (a) and (b) of
Section 6.05 shall be deemed to refer to the most recent financial statements
furnished pursuant to clauses (a) and (b), respectively, of Section 7.01 and the
representation and warranty contained in Section 6.05 shall be deemed to refer
to the most recent financial statements furnished pursuant to clause (a) or
clause (b) of Section 7.01;
     (iii) Borrower shall have delivered to Agent a certificate certifying and
attaching the resolutions adopted by Borrower approving or consenting to such
extension (which such resolutions may be certified in, and attached to, the
certificate certifying to

52



--------------------------------------------------------------------------------



 



resolutions of Borrower delivered on or prior to the Closing Date pursuant to
Section 4.01(a)(iii));
     (iv) Borrower shall have delivered to Agent, at Borrower’s expense,
appraisals meeting the Appraisal Requirements for each Borrowing Base Property
as the Agent may request, in order for the Agent to confirm a Total Collateral
Value of not less than $100,000,000; provided that in no event may an appraisal
be required with respect to any Borrowing Base Property for which the Borrower
has previously delivered a qualifying appraisal dated a date not earlier than
one year prior to the effective date of the extension of the Maturity Date;
     (v) Borrower shall have paid to Agent for the account of each Lender in
accordance with its Applicable Percentage a fee equal to 0.200% times the
Aggregate Commitments then in effect; and
     (vi) either (a) the maturity of the GAC Term Loan Facility shall have been
extended to a date no earlier than the extended maturity date of the Senior
Credit Facility (and there shall not have occurred any prepayment of the GAC
Term Loan Facility in anticipation of such extension) or (b) the Required
Lenders shall be satisfied in their sole discretion with the then existing and
forward-looking pro forma financial condition and liquidity of CSI and its
Subsidiaries giving effect to any payment, extension or refinancing of the GAC
Term Loan Facility.
     (d) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 11.01 to the contrary.
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
     3.01 Taxes.
     (a) Payments Free of Taxes. Any and all payments by Borrower to or on
account of any obligation of Borrower hereunder or under any other Loan Document
shall be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes, provided that if Borrower shall be required by
any applicable law to deduct any Indemnified Taxes (including any Other Taxes)
from such payments, then, (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section), Agent, Lender or L/C Issuer, as the
case may be, receives an amount equal to the sum it would have received had no
such deductions been made, (ii) Borrower shall make such deductions, and
(iii) Borrower shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
     (b) Payment of Other Taxes by Borrower. Without limiting the provisions of
subsection (a) above, Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
     (c) Indemnification by Borrower. Borrower shall indemnify Agent, each
Lender and the L/C Issuer, within 10 days after demand therefor, for the full
amount of any Indemnified

53



--------------------------------------------------------------------------------



 



Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) paid by
Agent, such Lender or the L/C Issuer, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to Borrower by a Lender or the
L/C Issuer (with a copy to Agent), or by Agent on its own behalf or on behalf of
a Lender or the L/C Issuer, shall be conclusive absent manifest error.
     (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by Borrower to a Governmental Authority,
Borrower shall deliver to Agent the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to Agent.
     (e) Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to Borrower (with a copy to Agent), at the time or times
prescribed by applicable law or reasonably requested by Borrower or Agent (but
in no event later than the date on which any amounts are payable under this
Agreement), such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate of withholding. In addition, any Lender, if requested by Borrower
or Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by Borrower or Agent as will enable Borrower or Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.
     Without limiting the generality of the foregoing, in the event that
Borrower is resident for tax purposes in the United States, any Foreign Lender
shall deliver to Borrower and Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of Borrower or Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:
     (i) two duly completed and properly executed copies of Internal Revenue
Service Form W-8BEN claiming eligibility for benefits of an income tax treaty to
which the United States and the country of such Foreign Lender are parties,
     (ii) two duly completed and properly executed copies of Internal Revenue
Service Form W-8ECI,
     (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section

54



--------------------------------------------------------------------------------



 



881(c)(3)(C) of the Code and (y) two duly completed and properly executed copies
of Internal Revenue Service Form W-8BEN, or
     (iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed and properly executed together with such supplementary documentation
as may be prescribed by applicable law to permit Borrower to determine the
withholding or deduction required to be made.
     (f) Treatment of Certain Refunds. If Agent, any Lender or the L/C Issuer
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by Borrower or with respect
to which Borrower has paid additional amounts pursuant to this Section, it shall
pay to Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by Borrower under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses of Agent, such Lender or the L/C Issuer, as
the case may be, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that
Borrower, upon the request of Agent, such Lender or the L/C Issuer, agrees to
repay the amount paid over to Borrower (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to Agent, such Lender or
the L/C Issuer in the event Agent, such Lender or the L/C Issuer is required to
repay such refund to such Governmental Authority. This subsection shall not be
construed to require Agent, any Lender or the L/C Issuer to make available its
tax returns (or any other information relating to its taxes that it deems
confidential) to Borrower or any other Person.
     3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to Borrower through Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Committed Loans to Eurodollar Rate
Loans shall be suspended until such Lender notifies Agent and Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, Borrower shall, upon demand from such Lender (with a copy to
Agent), prepay or, if applicable, convert all Eurodollar Rate Loans of such
Lender to Base Rate Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans. Upon any such prepayment or conversion,
Borrower shall also pay accrued interest on the amount so prepaid or converted
and all amounts due under Section 3.05 in accordance with the terms thereof due
to such prepayment or conversion.
     3.03 Inability to Determine Rates. If the Required Lenders determine in
connection with any request for a Eurodollar Rate Loan or a conversion to or
continuation thereof that (a) Dollar deposits are not being offered to banks in
the London interbank eurodollar market for the applicable amount and Interest
Period of such Eurodollar Rate Loan, (b) adequate and reasonable

55



--------------------------------------------------------------------------------



 



means do not exist for determining the Eurodollar Base Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan, or (c) the
Eurodollar Base Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, Agent will promptly so notify Borrower and
each Lender. Thereafter, the obligation of Lenders to make or maintain
Eurodollar Rate Loans shall be suspended until Agent (upon the instruction of
the Required Lenders) revokes such notice. Upon receipt of such notice, Borrower
may revoke any pending request for a Borrowing of, conversion to or continuation
of Eurodollar Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Committed Borrowing of Base Rate Loans in the
amount specified therein.
     3.04 Increased Costs.
     (a) Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate) or
the L/C Issuer;
     (ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or the
L/C Issuer); or
     (iii) impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, Borrower will pay
to such Lender or the L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.
     (b) Capital Requirements. If any Lender or the L/C Issuer determines that
any Change in Law affecting such Lender or the L/C Issuer or any Lending Office
of such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level

56



--------------------------------------------------------------------------------



 



below that which such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the L/C Issuer’s policies and the policies
of such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time Borrower will pay to such Lender or the L/C
Issuer, as the case may be, such additional amount or amounts as will compensate
such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company for any such reduction suffered.
     (c) Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to Borrower shall be
conclusive absent manifest error. Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.
     (d) Delay in Requests. Failure or delay on the part of any Lender or the
L/C Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
     3.05 Compensation for Losses. Upon demand of any Lender (with a copy to
Agent) from time to time, Borrower shall promptly compensate such Lender for and
hold such Lender harmless from any loss, cost or expense incurred by it as a
result of:
     (a) any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or
     (b) any failure by Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by Borrower; or
     (c) any assignment of a Eurodollar Rate Loan on a day other than the last
day of the Interest Period therefore as a result of a request for the Borrower
pursuant to Section 11.13;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
Borrower shall also pay any customary administrative fees charged by such Lender
in connection with the foregoing. For purposes of calculating amounts payable by
Borrower to Lenders under this Section 3.05, each Lender shall be deemed to have
funded each Eurodollar Rate Loan made by it at the Eurodollar Base Rate used in
determining the Eurodollar Rate for such Loan by a matching deposit or other
borrowing

57



--------------------------------------------------------------------------------



 



in the London interbank eurodollar market for a comparable amount and for a
comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded.
     3.06 Mitigation Obligations; Replacement Lenders.
     (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
     (b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, Borrower may replace such Lender in accordance with Section 11.13.
     3.07 Survival. All of Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.
ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
     4.01 Conditions of Initial Credit Extension. The obligation of the L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:
     (a) Agent’s receipt of the following, each of which shall be originals or
telecopies (followed promptly by originals) unless otherwise specified, each
properly executed by a Responsible Officer of the signing Loan Party, each dated
the Closing Date or such other date as may be acceptable to the Agent, and each
in form and substance satisfactory to Agent and each of the Lenders:
     (i) fully executed counterparts of this Agreement, the Mortgages, the Lease
Party Documents, and the other Loan Documents, together with all schedules and
exhibits thereto, sufficient in number for distribution to Agent, each Lender
and Borrower;
     (ii) a Note executed by Borrower in favor of each Lender requesting a Note;
     (iii) resolutions of the boards of directors or other appropriate governing
body (or of the appropriate committee thereof) of each Loan Party certified by
its secretary or

58



--------------------------------------------------------------------------------



 



assistant secretary as of the Closing Date, approving and adopting the Loan
Documents to be executed by such Person, and authorizing the execution and
delivery thereof;
     (iv) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each of CSI
and the Borrower as Agent may require evidencing the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents to which
such Loan Party is a party;
     (v) the Organization Documents of each of the Loan Parties certified as of
a date not more than 60 days prior to the Closing Date by the Secretary of State
or comparable official of its state of organization or by the secretary or
assistant secretary of such Loan Party, as applicable;
     (vi) such documents and certifications as Agent may reasonably require to
evidence that each of CSI and the Borrower is duly organized or formed, and that
each such Loan Party is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;
     (vii) a favorable opinion of counsel to the Loan Parties addressed to Agent
and each Lender, as to the matters concerning CSI and the Borrower and the Loan
Documents in form and substance reasonably satisfactory to Agent;
     (viii) the favorable written opinions with respect to the Mortgages and
related UCC financing statements for each of the Borrowing Base Properties of
special local counsel to the Loan Parties dated the Closing Date, addressed to
the Agent and the Lenders, and satisfactory to Helms Mulliss & Wicker, PLLC,
counsel to the Agent, substantially in the form of Exhibit K;
     (ix) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;
     (x) a certificate signed by a Responsible Officer of Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, and (B) that there has been no event or circumstance since the date
of the Audited Financial Statements and there are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of CSI and Borrower
after due and diligent investigation, threatened or contemplated, at law, in
equity, in arbitration or before any Governmental Authority, by or against CSI
or any of its Subsidiaries, that has had or could be reasonably expected to
have, either individually or in the aggregate, (i) a Material Adverse Effect,
(ii) a material adverse change in, or a material adverse effect on, the
operations, business, assets,

59



--------------------------------------------------------------------------------



 



properties, liabilities (actual or contingent), condition (financial or
otherwise) or prospects of the MEA Restricted Group, taken as a whole, or
(iii) a material adverse effect on the MEA Acquisition or the financing thereof
(including the imposition of material delays or the imposition of material
burdens thereon);
     (xi) evidence satisfactory to the Agent that the commitments under the
Existing Credit Agreement have been irrevocably terminated and all obligations
thereunder have been indefeasibly paid in full and all liens in respect of such
obligations have been terminated and released of record;
     (xii) evidence satisfactory to the Agent that CSI has raised not less than
$50,000,000 in equity within the 45 day period preceding the Closing Date;
     (xiii) a duly completed pro forma Compliance Certificate as of December 31,
2007, signed by a Responsible Officer of Borrower or CSI;
     (xiv) evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect;
     (xv) a Borrowing Notice, and if elected by the Borrower, an Interest Rate
Selection Notice;
     (xvi) an Available Amount Certificate (“Available Amount Certificate”) and
an Eligible Property Compliance Certificate, each dated as of the Closing Date,
in the form of Exhibits D and H, respectively, together with all exhibits
thereto;
     (xvii) evidence of the filing of Uniform Commercial Code financing
statements reflecting the filing in all places required by applicable law to
perfect the Liens of the Agent under the Security Instruments as a first
priority Lien as to items of Collateral in which a security interest may be
perfected by the filing of financing statements, and such other documents and/or
evidence of other actions as may be necessary under applicable law to perfect
the Liens of the Agent under the Security Instruments as a first priority Lien
in and to such other Collateral as the Agent may require in its reasonable
discretion;
     (xviii) with respect to each Eligible Property identified as constituting a
part of the Borrowing Base on the Closing Date, delivery or satisfaction of each
of the requirements in Section 5A.04 applicable to such Eligible Property, as
may be necessary to include such Eligible Property in the Borrowing Base as set
forth therein;
     (xix) Uniform Commercial Code search results showing only those Liens as
are reasonably acceptable to the Lenders;
     (xx) An intercreditor agreement between the Administrative Agent and Key
Bank National Association, as administrative agent under the GAC Term Loan
Credit Agreement, acting on behalf of itself and the GAC Lenders, and
acknowledged and agreed to by the Borrower, CSI and GAC, which intercreditor
agreement shall be in form and substance satisfactory to the Lenders (and shall
address, among other matters, non-interference with recourse to collateral, the
allocation and sharing of payments received

60



--------------------------------------------------------------------------------



 



by enforcement of any guaranty of a common guarantor, and accounting for cash
collateral accumulated in the MEA Restricted Group after the imposition of
dividend or distribution restrictions under the GAC Term Loan Facility) (the
“Intercreditor Agreement”), together with a copy, certified by a Responsible
Officer of CSI, of the GAC Term Loan Credit Agreement, which shall be in form
and substance, including but not limited to financial covenants and restrictions
on Restricted Payments, satisfactory to the Lenders;
     (xxi) a certificate of a Responsible Officer of CSI demonstrating in
reasonable detail that the MEA Restricted Group is in pro forma compliance, as
of the four fiscal quarter period most recently ended and giving effect to the
MEA Acquisition and related transactions, with the covenants relating to the MEA
Restricted Group (or any portion thereof) contained in the GAC Term Loan
Facility;
     (xxii) a certificate of a Responsible Officer of CSI as to the financial
condition and solvency of (i) CSI and its Subsidiaries and (ii) the MEA
Restricted Group (after giving effect to the MEA Acquisition and the incurrence
of indebtedness related thereto); and
     (xxiii) such other assurances, certificates, documents, consents or
opinions as Agent, the L/C Issuer, Swing Line Lender or the Required Lenders
reasonably may require.
     (b) The Lenders shall be satisfied with the capitalization and capital
structure of CSI and its Subsidiaries after giving effect to the MEA
Acquisition, including without limitation (x) the terms and security of the GAC
Term Loan Facility and (y) all cash payments, issuances of equity and capital
contributions to be made to or by CSI and its Subsidiaries in connection with
the MEA Acquisition.
     (c) The MEA Acquisition shall have been consummated in accordance with the
terms of the Merger Agreement and in compliance with applicable law and
regulatory approvals and the Merger Agreement shall not have been altered,
amended or otherwise changed or supplemented or any condition therein waived
since January 23, 2008, except as provided in the Amendment to the Merger
Agreement dated March 10, 2008, without the prior written consent of the
Lenders.
     (d) Any fees required to be paid on or before the Closing Date shall have
been paid.
     (e) Unless waived by Agent, Borrower shall have paid all reasonable fees,
charges and disbursements of counsel to Agent to the extent invoiced prior to or
on the Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between Borrower and Agent).
     (f) The Closing Date shall have occurred on or before March 31, 2008.

61



--------------------------------------------------------------------------------



 



     Without limiting the generality of the provisions of Section 10.03, for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless Agent shall have received notice from such
Lender prior to the proposed Closing Date specifying its objection thereto.
     4.02 Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:
     (a) The representations and warranties of Borrower and each other Loan
Party contained in Article VI or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects on and as of the
date of such Credit Extension, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects as of such earlier date, and except
that for purposes of this Section 4.02, the representations and warranties
contained in subsections (a) and (b) of Section 6.05 shall be deemed to refer to
the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 7.01.
     (b) No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
     (c) Agent and, if applicable, the L/C Issuer or Swing Line Lender shall
have received a Request for Credit Extension in accordance with the requirements
hereof.
     Each Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans) submitted by Borrower shall be deemed to
be a representation and warranty that the conditions specified in
Sections 4.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.
ARTICLE V.
CSI GUARANTY
     5.01 CSI Guaranty. CSI hereby unconditionally, absolutely, continually and
irrevocably guarantees to Agent, for the benefit of the Benefited Parties, the
payment and performance in full of (a) Borrower’s prompt payment in full, when
due or declared due and at all such times, of all Obligations and all other
amounts pursuant to the terms hereof, the Notes, and all other Loan Documents
and all Secured Cash Management Agreements and Secured Hedge Agreements
heretofore, now or at any time or times hereafter owing, arising, due or payable
from Borrower to any one or more of the Benefited Parties, including without
limitation principal, interest, premium or fee (including, but not limited to,
loan fees and attorneys’ fees and expenses); and (b) Borrower’s prompt, full and
faithful performance, observance and discharge of each and every agreement,
undertaking, covenant and provision to be performed,

62



--------------------------------------------------------------------------------



 



observed or discharged by Borrower hereunder and under all other Loan Documents
(collectively, the “Guarantor’s Obligations”).
     5.02 Payment. If Borrower shall default in payment or performance of any of
the Obligations, whether principal, interest, premium, fee (including, but not
limited to, loan fees and attorneys’ fees and expenses), or otherwise, when and
as the same shall become due, whether according to the terms hereof, by
acceleration, or otherwise, or upon the occurrence of any Event of Default
hereunder that has not been cured or waived, then CSI shall, upon demand thereof
by Agent or its successors or assigns as of the date of such demand, fully pay
to Agent, for the benefit of the Benefited Parties, an amount equal to all of
the Guarantor’s Obligations then due and owing.
     5.03 Guaranty Absolute. The Guarantee made under this Article V is a
Guarantee of payment and not of collection. The Guarantor’s Obligations shall be
absolute and unconditional irrespective of, and CSI hereby expressly waives, to
the extent permitted by law, any defense to its obligations under this Guarantee
by reason of:
     (a) any lack of legality, validity or enforceability of this Agreement, of
any of the Notes, of any other Loan Document, or of any other agreement or
instrument creating, providing security for, or otherwise relating to any of the
Guarantor’s Obligations or any other guaranty of any of Borrower’s Obligations
(the Loan Documents and all such other agreements and instruments being
collectively referred to as the “Related Agreements”);
     (b) any action taken under any of the Related Agreements, any exercise of
any right or power therein conferred, any failure or omission to enforce any
right conferred thereby, or any waiver of any covenant or condition therein
provided;
     (c) any acceleration of the maturity of any of Borrower’s Obligations or of
any other obligations or liabilities of any Person under any of the Related
Agreements;
     (d) any release, exchange, non-perfection, lapse in perfection, disposal,
deterioration in value, or impairment of any security for any of Borrower’s
Obligations or for any other obligations or liabilities of any Person under any
of the Related Agreements;
     (e) any dissolution of Borrower or any other party to a Related Agreement,
or the combination or consolidation of Borrower or any other party to a Related
Agreement into or with another entity or any transfer or disposition of any
assets of Borrower or any other party to a Related Agreement;
     (f) any extension (including without limitation extensions of time for
payment), renewal, amendment, restructuring or restatement of, any acceptance of
late or partial payments under, or any change in the amount of any borrowings or
any credit facilities available under, this Agreement, any of the Notes or any
other Loan Document or any other Related Agreement, in whole or in part;
     (g) the existence, addition, modification, termination, reduction or
impairment of value, or release of any other guaranty (or security therefor) of
Borrower’s Obligations

63



--------------------------------------------------------------------------------



 



(including without limitation obligations arising under any other Guarantee now
or hereafter in effect);
     (h) any waiver of, forbearance or indulgence under, or other consent to any
change in or departure from any term or provision contained in this Agreement,
any other Loan Document or any other Related Agreement, including without
limitation any term pertaining to the payment or performance of any of
Borrower’s Obligations or any of the obligations or liabilities of any party to
any other Related Agreement;
     (i) any other circumstance whatsoever (with or without notice to or
knowledge of CSI) which may or might in any manner or to any extent vary the
risks of CSI, or might otherwise constitute a legal or equitable defense
available to, or discharge of, a surety or a guarantor, including without
limitation any right to require or claim that resort be had to Borrower or any
other Loan Party or to any collateral in respect of the Borrower’s Obligations
or Guarantor’s Obligations, other than actual repayment in full of the
Borrower’s Obligations or the Guarantor’s Obligations.
     It is the express purpose and intent of the parties hereto that the
Guarantee made under this Article V shall be absolute and unconditional under
any and all circumstances and shall not be discharged except by payment as
herein provided.
     5.04 Reinstatement. CSI agrees that the Guarantee made under this Article V
shall continue to be effective or be reinstated, as the case may be, at any time
payment received by Agent under this Agreement is rescinded or must be restored
for any reason, or is repaid by any Benefited Party in whole or in part in good
faith settlement of any pending or threatened avoidance claim.
     5.05 Waiver; Subrogation.
     (a) CSI hereby waives notice of the following events or occurrences:
(i) the Lenders heretofore, now or from time to time hereafter making Credit
Extensions and issuing Letters of Credit and otherwise loaning monies or giving
or extending credit to or for the benefit of Borrower, whether pursuant to this
Agreement or the Notes or any other Loan Document or any amendments,
modifications, or supplements thereto, or replacements or extensions thereof;
(ii) the Benefited Parties or Borrower heretofore, now or at any time hereafter,
obtaining, amending, substituting for, releasing, waiving or modifying this
Agreement, the Notes or any other Loan Documents; (iii) presentment, demand,
default, non-payment, partial payment and protest; (iv) any Benefited Party
heretofore, now or at any time hereafter granting to Borrower (or any other
party liable to the Benefited Parties on account of Borrower’s Obligations) or
to any other Guarantor any indulgence or extensions of time of payment of
Borrower’s Obligations, and (v) any Benefited Party heretofore, now or at any
time hereafter accepting from Borrower, any other Guarantor or any other Person,
any partial payment or payments on account of Borrower’s Obligations or any
collateral securing the payment thereof or Agent settling, subordinating,
compromising, discharging or releasing the same. CSI agrees that each Benefited
Party may heretofore, now or at any time hereafter do any or all of the
foregoing in such manner, upon such terms and at such times as each Benefited
Party, in its sole and absolute discretion, deems advisable, without in any way
or respect impairing, affecting, reducing or releasing CSI from its

64



--------------------------------------------------------------------------------



 



Guarantor’s Obligations, and CSI hereby consents to each and all of the
foregoing events or occurrences.
     (b) CSI hereby agrees that payment or performance by CSI of the Guarantee
made under this Article V may be enforced by Agent on behalf of the Benefited
Parties upon demand by Agent to CSI without Agent being required, and CSI
expressly waives any right it may have to require Agent, to (i) prosecute
collection or seek to enforce or resort to any remedies against Borrower or any
other Guarantor, or (ii) seek to enforce or resort to any remedies with respect
to any security interests, Liens or encumbrances granted to Agent by Borrower,
any other Guarantor or any other Person on account of Borrower’s Obligations or
any Guarantee thereof, IT BEING EXPRESSLY UNDERSTOOD, ACKNOWLEDGED AND AGREED TO
BY CSI THAT DEMAND UNDER THIS ARTICLE V MAY BE MADE BY AGENT, AND THE PROVISIONS
HEREOF ENFORCED BY AGENT, EFFECTIVE AS OF THE FIRST DATE ANY EVENT OF DEFAULT
OCCURS AND IS CONTINUING UNDER THIS AGREEMENT. Neither Agent nor any Lender
shall have any obligation to protect, secure or insure any of the foregoing
security interests, Liens or encumbrances on the properties or interests in
properties subject thereto.
     (c) CSI further agrees that it shall have no right of subrogation (unless
and until the occurrence of the Facility Termination Date), reimbursement or
indemnity, nor any right of recourse to security for Borrower’s Obligations.
This agreement is expressly intended to prevent the existence of any claim in
respect to such reimbursement by CSI against the estate of Borrower within the
meaning of Section 101 of the Bankruptcy Code of the United States, and to
prevent CSI from constituting a creditor of Borrower in respect of such
reimbursement within the meaning of Section 547(b) of the Bankruptcy Code of the
United States in the event of a subsequent case involving Borrower. If an amount
shall be paid to CSI on account of such subrogation rights at any time prior to
termination of this Agreement in accordance with the provisions herein, such
amount shall be held in trust for the benefit of the Benefited Parties and shall
forthwith be paid to Agent, for the benefit of the Benefited Parties, to be
credited and applied upon Guarantor’s Obligations, whether matured or unmatured,
in accordance with the terms of this Agreement.
     5.06 Set-Off and Waiver. CSI waives any right to assert against Agent or
any Lender as a defense, counterclaim, set-off, recoupment or cross claim in
respect of the Guarantor’s Obligations, any defense (legal or equitable) or
other claim which CSI may now or at any time hereafter have against Borrower or
the Benefited Parties without waiving any additional defenses, set-offs,
counterclaims or other claims otherwise available to CSI. If at any time
hereafter the Benefited Parties employ counsel for advice or other
representation to enforce any of the Guarantor’s Obligations that arise out of
an Event of Default, then, in any of the foregoing events, all of the reasonable
attorneys’ fees arising from such services and all expenses, costs and charges
in any way or respect arising in connection therewith or relating thereto shall
be paid by CSI to Agent, for the benefit of the Benefited Parties, on demand.
CSI agrees that Agent and each Lender shall have a lien for all Guarantor’s
Obligations upon all deposits or deposit accounts, of any kind, or any interest
in any deposits or deposit accounts of any kind, now or hereafter pledged,
mortgaged, transferred or assigned to Agent or such Lender or otherwise in the
possession or control of Agent or such Lender (other than for safekeeping) for
any purpose for the account or benefit of CSI and including any balance of any
deposit account or of any

65



--------------------------------------------------------------------------------



 



credit of CSI with Agent or such Lender, whether now existing or hereafter
established, hereby authorizing Agent and each Lender from and after the
occurrence of an Event of Default giving rise to any of Guarantor’s Obligations
at any time or times with or without prior notice to apply such balances or any
part thereof to such of Guarantor’s Obligations to the Lenders then past due and
in such amounts as they may elect, and whether or not the collateral or the
responsibility of other Persons primarily, secondarily or otherwise liable may
be deemed adequate. For the purposes of this Section 5.06, all remittances and
property shall be deemed to be in the possession of Agent or such Lender as soon
as the same may be put in transit to it by mail or carrier or by other bailee.
ARTICLE VA.
SECURITY
     5A.01 Security. As security for the full and timely payment and performance
of all Obligations, the Loan Parties shall do or cause to be done all things
necessary in the reasonable opinion of the Agent to grant to the Agent for the
benefit of the Lenders, a duly perfected first priority mortgage and assignment
of leases and rents on each Pledged Property (and all improvements, fixtures,
and other appurtenances thereto in which the applicable Loan Party has an
interest, as may be provided in the Mortgage for such Pledged Property) and a
duly perfected first priority security interest in all of the applicable Loan
Party’s now owned or hereafter acquired personal property related to such
Pledged Property (as may be provided in the Mortgage for such Pledged Property),
subject in each case to no prior Lien or other encumbrance or restriction on
transfer (other than restrictions on transfer imposed by applicable securities
laws), other than Permitted Encumbrances.
     5A.02 Further Assurances. At the request of the Agent, the Borrower will or
will cause any Guarantor, as the case may be to execute, by its duly authorized
officers, alone or with the Agent, any certificate, instrument, statement or
document, or to procure any such certificate, instrument, statement or document,
or to take such other action (and pay all connected costs) which the Agent
reasonably deems necessary from time to time to create, continue or preserve the
liens and security interests in the Collateral (and the perfection and priority
thereof) of the Agent contemplated hereby and by the other Loan Documents.
     5A.03 Information Regarding Collateral. The Borrower represents, warrants
and covenants that the chief executive office of the Borrower and each other
Person providing Collateral pursuant to any of the Security Instruments (each, a
“Grantor”) at the Closing Date is located at the address or addresses specified
on Schedule 5A.03. The Borrower shall not change, or permit any other Grantor to
change, the location of its chief executive office except upon giving not less
than thirty (30) days’ prior written notice to the Agent and taking or causing
to be taken all such action at the Borrower’s or such other Grantor’s expense as
may be reasonably requested by the Agent to perfect or maintain the perfection
of the Lien of the Agent in any Collateral.
     5A.04 Borrowing Base. (a) Any Eligible Property may become a Pledged
Property and be included in the Borrowing Base as of the Closing Date upon
receipt by the Agent of an executed Mortgage encumbering such Eligible Property
and (A) a pro forma Compliance Certificate giving effect to the inclusion of
such Eligible Property in the Borrowing Base,

66



--------------------------------------------------------------------------------



 



including a calculation of annualized Net Operating Income for such Property;
(B) an Available Amount Certificate; (C) historical (to the extent such Property
has been operational for a calendar quarter or more) and pro forma operating
statements and occupancy reports (to the extent such statements or reports
exist, the Borrower hereby acknowledging that the absence of such statements or
reports may impair the ability to obtain Required Lender approval) with respect
to such Eligible Property; (D) a Phase I environmental assessment (and, if
required or recommended by the results of the Phase I environmental assessment,
a Phase II environmental assessment) with respect to such Eligible Property;
(E) a site plan and as-built survey and certificates as to federally designated
flood zones with respect to such Eligible Property; (F) a title insurance
commitment for an ALTA loan title insurance policy with respect to such Eligible
Property in an amount acceptable to the Agent insuring the lien of the Mortgage
encumbering such Eligible Property, or the Ground Lease leasehold estate of the
Grantor in the Eligible Property, as applicable, and reflecting no title
exceptions other than the Permitted Encumbrances; (G) an appraisal of such
Eligible Property by a Qualified Appraiser, which appraisal shall be prepared in
accordance with the requirements set forth in Schedule 5A.04 hereto, ordered by
the Agent (in the name of and at the sole expense of the Borrower); (H) an
Eligible Property Compliance Certificate for such Eligible Property,
satisfactory to the Agent; (I) evidence of insurance for such Eligible Property
as required under the Mortgage for such Eligible Property; (J) a general
description of such Eligible Property’s location and features; (K) a Uniform
Commercial Code search showing no Liens on such Eligible Property other than the
Permitted Encumbrances; and (L) any other Real Property Support Documents for
such Eligible Property as may be required by Agent. In the case of Eligible
Properties requested to be included in the Borrowing Base after the Closing
Date, the Agent shall make its determination as to the inclusion in the
Borrowing Base of such Eligible Property qualifying as such by compliance with
items (a)-(f) of the definition of “Eligible Property” within 10 Business Days
of receipt by the Agent of the Borrower’s request therefor together with the
documentation described in this Section 5A.04. The Required Lenders shall make
their determination as to the inclusion in the Borrowing Base of any such
Eligible Property qualifying as such under item (g) of the definition of
“Eligible Property” within 15 Business Days of receipt from the Agent of copies
of the Borrower’s request therefor together with the documentation described in
this Section 5A.04. Upon the approval by the Agent (or the Required Lenders, as
applicable) of the inclusion of such Eligible Property in the Borrowing Base,
the Borrower or applicable Loan Party shall execute or cause to be executed the
Mortgage with respect to such Eligible Property. Upon (a) execution, delivery
and recordation, as applicable, of the Mortgage and the Lease Party Documents
relating to such Eligible Property and any other documents required by the
Agent, (b) delivery of a loan title insurance policy in form and substance
reasonably satisfactory to Agent and insuring the lien of the Mortgage as
described above, (c) delivery of a favorable opinion of local counsel to the
Grantor under the Mortgage in the state where such Eligible Property is located,
in the form of Exhibit K and addressed to the Agent and each Lender, as to such
matters concerning such Grantor and the Loan Documents as the Agent may
reasonably request, (d) delivery of Uniform Commercial Code financing statements
and fixture filings suitable in form and substance for filing in all places
required by applicable Law to perfect the Liens of the Agent under such Mortgage
and other Security Instruments related to such Eligible Property as a first
priority Lien (subject only to Permitted Encumbrances) as to items of Collateral
in which a security interest may be perfected by the filing of financing
statements or fixture filings, and such other documents and/or evidence of other
actions as may be necessary

67



--------------------------------------------------------------------------------



 



under applicable Law to perfect the Liens of the Agent under the Mortgage and
other Security Instruments related to such Eligible Property as a first priority
Lien in and to such other Collateral as the Agent may require, and (e) delivery
of the Grantor Authority Documents for the Grantor executing such Mortgage, such
Eligible Property shall become a part of the Borrowing Base (for so long as it
maintains the criteria of eligibility set forth in the definition of “Eligible
Property”) and the Borrower shall deliver to the Agent an updated
Schedule 5A.04. reflecting such additional Pledged Property.
     (b) Upon request of the Borrower, the Mortgage for any Pledged Property may
be terminated and discharged and such Pledged Property released provided:
(i) funds are delivered to the Agent for the prepayment of Loans as provided in
Section 2.05(a); (ii) the Borrower delivers to the Agent a pro forma Compliance
Certificate and a pro forma Available Amount Certificate giving effect to such
release; (iii) the Borrower delivers to the Agent an updated Schedule 5A.04
reflecting the release of such Pledged Property; and (iv) no Default or Event of
Default has occurred or is continuing. All reasonable costs, expenses and
attorneys’ fees incurred by the Agent or the Trustee under the Mortgage in
connection with the release of any Pledged Property pursuant to this
Section 5A.04(b) shall be reimbursed by the Borrower pursuant to
Section 11.04(a) hereof. No Pledged Property will be released from the
applicable Mortgage until the Agent has received the amount of funds, if any,
required by this Section 5A.04(b), together with any amounts required, if any,
owing under Section 3.05.
     (c) In the event that there shall be made any Additions or Enhancements to
a Borrowing Base Property, which Additions or Enhancements have a cost or value
(as evidenced in writing in a form and manner satisfactory to the Agent) in
excess of the lesser of (i) $2,500,000 or (ii) 20% of the Appraised Value
(without giving effect to such Additions or Enhancements) of such Borrowing Base
Property, the Borrower shall deliver to the Agent, not later than 30 Business
Days after completion of such Addition or Enhancement, (A) if the Additions or
Enhancements include additional real property (either leased or in fee), a
modification to the related Mortgage amending the legal description of such
Borrowing Base Property to include such additional real property; (B) an
endorsement to the existing title insurance policy covering such Borrowing Base
Property adding the Additions or Enhancements to the description of the insured
property (if the Additions or Enhancements include additional real property),
increasing the amount of such title insurance to reflect the increase in value
and updating the time and date of such policy to the time and date of recording
of the modification to the related Mortgage described in (A) above and
reflecting no title exceptions other than Permitted Encumbrances.
     (d) For purposes of calculating the Appraised Value of the Pledged
Properties included in the Borrowing Base, the Borrower shall comply with the
Appraisal Requirements set forth in Schedule 5A.04 attached hereto. The Lenders
agree that the Agent and the Borrower may from time to time modify or amend the
Appraisal Requirements so long as such modification or amendment does not
adversely affect the interest of the Lenders hereunder.
     (e) Prior to any increase, through the operation of Section 2.14, in the
Aggregate Commitments that would cause the Aggregate Commitments to exceed
$150,000,000, the Borrower (i) shall cause to be recorded Mortgage modifications
(A) increasing the maximum amount secured under the Security Instruments to such
increased amount, (ii) shall obtain either

68



--------------------------------------------------------------------------------



 



(A) new title insurance policies insuring such Mortgages reflecting the
appropriate coverage and insuring the first priority of such Mortgage, subject
only to Permitted Encumbrances or (B) endorsements to each of the original title
insurance policies insuring such Mortgages updating the time and date of
coverage to the date and time of recording such Mortgage modification and
insuring the continued first priority of such Mortgage, subject only to the
Permitted Encumbrances and (iii) shall deliver to the Agent such other documents
(including title endorsements and Grantor Authority Documents) as may be
reasonably required by the Agent and the title insurer.
ARTICLE VI.
REPRESENTATIONS AND WARRANTIES
     Each of CSI and Borrower represent and warrant to Agent and the Lenders
that:
     6.01 Existence, Qualification and Power; Compliance with Laws. Each Loan
Party and each Subsidiary thereof (a) is duly organized or formed, validly
existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own or lease its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party, (c) is
duly qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, and (d) is in
compliance with all Laws; except in each case referred to in clause (b)(i), (c)
or (d), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.
     6.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law. Each Loan Party and each Subsidiary thereof is in
compliance with all Contractual Obligations referred to in clause (b)(i), except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect.
     6.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.
     6.04 Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered

69



--------------------------------------------------------------------------------



 



will constitute, a legal, valid and binding obligation of such Loan Party,
enforceable against each Loan Party that is party thereto in accordance with its
terms.
     6.05 Financial Statements; No Material Adverse Effect. (a) The Audited
Financial Statements (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; (ii) fairly present the financial condition of CSI and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein; and
(iii) show all material indebtedness and other liabilities, direct or
contingent, of CSI and its Subsidiaries as of the date thereof, including
liabilities for taxes, material commitments and Indebtedness.
     (b) The unaudited consolidated balance sheets of CSI and its Subsidiaries
dated December 31, 2007 and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present the financial condition of CSI and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.
     (c) [Reserved.]
     (d) Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.
     6.06 Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of CSI and Borrower after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against CSI or any of its Subsidiaries
or against any of their properties or revenues that (a) purport to affect or
pertain to this Agreement or any other Loan Document, or any of the transactions
contemplated hereby, or (b) except as specifically disclosed in Schedule 6.06,
either individually or in the aggregate, if determined adversely, could
reasonably be expected to have a Material Adverse Effect, and there has been no
adverse change in the status, or financial effect on any Loan Party or any
Subsidiary thereof, of the matters described on Schedule 6.06.
     6.07 No Default. Neither CSI, Borrower nor any Subsidiary is in default
under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.
     6.08 Ownership of Property; Liens. Each of CSI, Borrower and each
Subsidiary has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

70



--------------------------------------------------------------------------------



 



The property of Borrower and its Subsidiaries is subject to no Liens, other than
Liens permitted by Section 8.01.
     6.09 Environmental Compliance. CSI, Borrower and each Subsidiary conduct in
the ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof Borrower has reasonably concluded that, except as
specifically disclosed in Schedule 6.09, such Environmental Laws and claims
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
     6.10 Insurance. The properties of CSI, Borrower and each Subsidiary are
insured with financially sound and reputable insurance companies not Affiliates
of CSI, in such amounts (after giving effect to any self-insurance compatible
with the following standards), with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where Borrower or the applicable Subsidiary
operates.
     6.11 Taxes. CSI, Borrower and each Subsidiary have filed all United States
Federal and state income and other material tax returns and reports required to
be filed, and have paid all United States Federal and state income and other
material taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP. There is no proposed tax assessment against
CSI, Borrower or any Subsidiary that would, if made, have a Material Adverse
Effect.
     6.12 ERISA Compliance. (a) Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other United
States Federal or state Laws. Each Plan that is intended to qualify under
Section 401(a) of the Code has received a favorable determination letter from
the IRS or an application for such a letter is currently being processed by the
IRS with respect thereto and, to the best knowledge of CSI and Borrower, nothing
has occurred which would prevent, or cause the loss of, such qualification. CSI,
Borrower and each ERISA Affiliate have made all required contributions to each
Plan subject to Section 412 of the Code, and no application for a funding waiver
or an extension of any amortization period pursuant to Section 412 of the Code
has been made with respect to any Plan.
     (b) There are no pending or, to the best knowledge of CSI and Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
     (c) (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither CSI,
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (iv) neither
CSI, Borrower nor any ERISA Affiliate has incurred, or reasonably expects

71



--------------------------------------------------------------------------------



 



to incur, any liability (and no event has occurred which, with the giving of
notice under Section 4219 of ERISA, would result in such liability) under
Sections 4201 or 4243 of ERISA with respect to a Multiemployer Plan; and
(v) neither CSI, Borrower nor any ERISA Affiliate has engaged in a transaction
that could be subject to Sections 4069 or 4212(c) of ERISA.
     6.13 Subsidiaries. As of the Closing Date, neither CSI nor Borrower has any
Subsidiaries other than those specifically disclosed in Part (a) of
Schedule 6.13, and all of the outstanding Equity Interests in such Subsidiaries
have been validly issued, are fully paid and nonassessable and are owned by a
Loan Party in the amounts specified on Part (a) of Schedule 6.13 free and clear
of all Liens. Neither CSI nor Borrower has any equity investments in any other
corporation or entity other than those specifically disclosed in Part (b) of
Schedule 6.13. All of the outstanding Partnership Units in Borrower have been
validly issued and are fully paid and nonassessable. As of the Closing Date, the
Excluded Subsidiaries are those entities described in Part (c) of Schedule 6.13
and the members of the MEA Restricted Group are those entities described in Part
(d) of Schedule 6.13.
     6.14 Margin Regulations; Investment Company Act. Neither CSI nor Borrower
is engaged nor will engage, principally or as one of its important activities,
in the business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock.
     6.15 Disclosure. Each of CSI and Borrower have disclosed to Agent and
Lenders all agreements, instruments and corporate or other restrictions to which
it or any of its Subsidiaries is subject, and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. No report, financial statement, certificate or
other information furnished (whether in writing or orally) by or on behalf of
any Loan Party to Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.
     6.16 Compliance with Laws. Each of CSI, Borrower and each Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
     6.17 Intellectual Property; Licenses, Etc. CSI, Borrower and each
Subsidiary owns, or possesses the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights that are reasonably necessary for the
operation of their respective businesses, without conflict with the rights of
any other Person. To the best knowledge of CSI and Borrower, no slogan or other

72



--------------------------------------------------------------------------------



 



advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by CSI, the Borrower or any
Subsidiary infringes upon any rights held by any other Person. No claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of CSI or Borrower, threatened, which, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.
     6.18 Solvency. On and after the Closing Date, Borrower, individually, and
the Borrower and the Guarantors, taken as a whole, are Solvent, measured after
giving effect to all Borrowings under this Agreement on the Closing Date and
thereafter.
     6.19 REIT Status. CSI has done all things necessary to qualify as a REIT,
has been organized in conformity with the requirements for qualification as a
REIT and its method of operation as described in the Registration Statement will
permit it to meet the requirements for qualification and taxation as an REIT.
     6.20 Ground Leases; Appraised Value; Net Operating Income. (a) Each of the
Ground Leases is in full force and effect and the Borrower, CSI and each
Guarantor is in compliance with all of the terms and conditions of such Ground
Leases; none of the Ground Leases have been amended or modified, except as
expressly permitted under the applicable Ground Lessor Agreement or this
Agreement, or as otherwise permitted by the Agent, since the date of the
Eligible Property Compliance Certificate for the Pledged Property to which it
relates; and neither the Borrower nor CSI has any information which leads it to
believe that the Appraised Value of the Pledged Properties as set forth on
Schedule 5A.04 is higher than it should be; and
     (b) To the best knowledge of CSI, the Borrower and each Subsidiary, with
respect to each Borrowing Base Property, since the date of the most recent
Available Amount Certificate, no event has occurred or condition exists that
could reasonably be expected to have a material adverse effect upon the
Appraised Value or Net Operating Income of such Borrowing Base Property.
ARTICLE VII.
AFFIRMATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, CSI and Borrower, as applicable, shall, and
shall (except in the case of the covenants set forth in Sections 7.01, 7.02,
7.03 and 7.12) cause each Subsidiary (other than Excluded Subsidiaries) to:
     7.01 Financial Statements. Deliver to Agent a sufficient number of copies
for delivery by Agent to each Lender, in form and detail satisfactory to Agent
and the Required Lenders:
     (a) not later than five days following the filing of CSI’s Form 10-K with
the SEC for each fiscal year of CSI, but in any event within 90 days after the
end of each fiscal year of CSI, a consolidated balance sheet of CSI and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for

73



--------------------------------------------------------------------------------



 



such fiscal year, certified by the chief executive officer or the chief
financial officer of CSI as fairly presenting the financial condition of CSI and
its Subsidiaries and setting forth in each case in comparative form the figures
for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by (i) a report and opinion of an
independent certified public accounting firm of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit and (ii) an attestation
report of such independent certified public accounting firm as to CSI’s internal
controls pursuant to Section 404 of Sarbanes-Oxley expressing a conclusion to
which the Required Lenders do not object; and
     (b) not later than five days following the filing of CSI’s Form 10-Q with
the SEC for the first three fiscal quarters of each fiscal year of CSI, but in
any event within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of CSI, a consolidated balance sheet of CSI and its
Subsidiaries as at the end of such fiscal quarter, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal quarter and for the portion of CSI’s fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, certified by the chief executive
officer or the chief financial officer of CSI as fairly presenting the financial
condition, results of operations, shareholders’ equity and cash flows of CSI and
its Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.
     As to any information contained in materials furnished pursuant to
Section 7.02(d), neither CSI nor the Borrower shall be separately required to
furnish such information under clause (a) or (b) above, but the foregoing shall
not be in derogation of the obligation of CSI and the Borrower to furnish the
information and materials described in clauses (a) and (b) above at the times
specified therein.
     7.02 Certificates; Other Information. Deliver to Agent a sufficient number
of copies for delivery by Agent to each Lender, in form and detail satisfactory
to Agent and the Required Lenders:
     (a) concurrently with the delivery of the financial statements referred to
in Section 7.01(a), (i) a certificate of CSI’s independent certified public
accountants certifying such financial statements and stating that in making the
examination necessary therefor no knowledge was obtained of any Default under
the financial covenants set forth herein or, if any such Default shall exist,
stating the nature and status of such event and (ii) an annual forecast of the
consolidated statements of income and operations and cash flows for CSI and its
Subsidiaries, together with a break-out of such statements with respect to the
MEA Restricted Group;
     (b) concurrently with the delivery of the financial statements referred to
in Sections 7.01(a) and (b):
     (i) a duly completed Compliance Certificate and a duly completed Available
Amount Certificate, each signed by the chief financial officer of CSI;

74



--------------------------------------------------------------------------------



 



     (ii) a duly completed statement of Funds From Operations of Borrower; and
     (iii) a duly completed report of newly acquired Properties by Borrower and
any Subsidiary, including each such Property’s net operating income, cost, and
mortgage debt, if any;
     (c) promptly after any request by Agent or any Lender, copies of any
detailed audit reports, management letters or recommendations submitted to the
board of directors (or the audit committee of the board of directors) of CSI by
independent accountants in connection with the accounts or books of CSI or any
Subsidiary, or any audit of any of them;
     (d) promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of CSI, and copies of all annual, regular, periodic and special
reports and registration statements which CSI may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to Agent pursuant hereto;
     (e) promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of any Loan Party or any
Subsidiary thereof pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the Lenders
pursuant to Section 7.01 or any other clause of this Section 7.02;
     (f) promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof;
     (g) promptly, such additional information regarding the business, financial
or corporate affairs of Borrower, any Loan Party or any Subsidiary (including
but not limited to the MEA Restricted Group), or compliance with the terms of
the Loan Documents, as Agent or any Lender may from time to time reasonably
request;
     (h) promptly upon commencement of any Addition or Enhancement, information
regarding the Borrowing Base Property to which such Addition or Enhancement
relates, the expected cost and completion date of such Addition or Enhancement
and such other information regarding such Addition or Enhancement or the Agent
may reasonably request;
     (i) promptly, and in any event simultaneously with the delivery thereof to
or on behalf of the GAC Lenders, copies of all annual and interim financial
statements, certificates or other information furnished to or on behalf of the
GAC Lenders under the GAC Term Loan Facility;
     (j) promptly, and in any event within one Business Day after receipt
thereof by any Loan Party or any Subsidiary thereof (including GAC), copies of
each notice or other correspondence received from the administrative agent under
the GAC Term Loan Facility relating to a default, event of default, invocation
of the default rate, or invocation of any right or remedy or lien on such Loan
Party’s or Subsidiary’s assets; and

75



--------------------------------------------------------------------------------



 



     (k) promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof (including GAC), copies of
each notice or other correspondence received from the administrative agent under
the GAC Term Loan Facility which is not governed by paragraph (j) above.
     Documents required to be delivered pursuant to Section 7.01(a) or (b) or
Section 7.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which CSI
posts such documents, or provides a link thereto on CSI’s website on the
Internet at the website address listed on Schedule 11.02; or (ii) on which such
documents are posted on CSI’s behalf on an Internet or intranet website, if any,
to which each Lender and the Agent have access (whether a commercial,
third-party website or whether sponsored by the Agent); provided that: (i) CSI
shall deliver paper copies of such documents to the Agent or any Lender that
requests CSI to deliver such paper copies until a written request to cease
delivering paper copies is given by the Agent or such Lender and (ii) CSI shall
notify the Agent and each Lender (by telecopier or electronic mail) of the
posting of any such documents and provide to the Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Notwithstanding
anything contained herein, in every instance CSI shall be required to provide
paper copies of the Compliance Certificates required by Section 7.02(b) to the
Agent. Except for such Compliance Certificates, the Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by CSI with any such request for delivery, and each Lender shall be
solely responsible for requesting delivery to it or maintaining its copies of
such documents.
     Borrower hereby acknowledges that (a) Agent and/or Arranger will make
available to Lenders and the L/C Issuer materials and/or information provided by
or on behalf of Borrower hereunder (collectively, “Borrower Materials”) by
posting Borrower Materials on IntraLinks or another similar electronic system
(the “Platform”) and (b) certain of the Lenders may be “public-side” Lenders
(i.e., Lenders that do not wish to receive material non-public information with
respect to Borrower or its securities) (each, a “Public Lender”). Borrower
hereby agrees that (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” so long as
Borrower is the issuer of any outstanding debt or equity securities that are
registered or issued pursuant to a private offering or is actively contemplating
issuing any such securities which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC”, Borrower shall be deemed to have authorized Agent,
Arranger, the L/C Issuer and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to Borrower or its
securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor”; and (z) Agent and Arranger
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Investor”. Notwithstanding the foregoing, Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC”.

76



--------------------------------------------------------------------------------



 



     7.03 Notices. Promptly notify Agent and each Lender:
     (a) of the occurrence of any Default;
     (b) of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of CSI, Borrower or any
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between CSI, Borrower or any Subsidiary and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting CSI, Borrower or any Subsidiary, including
pursuant to any applicable Environmental Laws;
     (c) of the occurrence of any ERISA Event;
     (d) of any material change in accounting policies or financial reporting
practices by CSI, Borrower or any Subsidiary; and
     (e) of the occurrence of any Internal Control Event.
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of Borrower setting forth details of the occurrence referred
to therein and stating what action Borrower has taken and proposes to take with
respect thereto. Each notice pursuant to Section 7.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.
     7.04 Payment of Obligations. Pay and discharge as the same shall become due
and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by CSI, Borrower or such Subsidiary; (b) all
lawful claims which, if unpaid, would by law become a Lien upon its property;
and (c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.
     7.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 8.04 or 8.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.
     7.06 Maintenance of Properties. (a) Maintain, preserve and protect all of
its material properties and equipment necessary in the operation of its business
in good working order and condition, ordinary wear and tear excepted; (b) make
all necessary repairs thereto and renewals and replacements thereof except where
the failure to do so could not reasonably be expected to

77



--------------------------------------------------------------------------------



 



have a Material Adverse Effect; and (c) use the standard of care typical in the
industry in the operation and maintenance of its facilities.
     7.07 Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies that are not Affiliates of CSI, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts (after giving effect to any self-insurance
compatible with the following standards) as are customarily carried under
similar circumstances by such other Persons and providing for not less than
30 days’ prior notice to Agent of termination, lapse or cancellation of such
insurance.
     7.08 Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, write, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
     7.09 Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of CSI, Borrower or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over CSI, Borrower or such Subsidiary, as the case may be.
     7.10 Inspection Rights. Permit representatives and independent contractors
of Agent and each Lender to visit and inspect any of its properties, to examine
its corporate, financial and operating records, and make copies thereof or
abstracts therefrom, and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants, all at the expense of
and at such reasonable times during normal business hours Borrower (but no more
than two times during any 12 month period so long as no Event of Default shall
have occurred and be continuing), upon reasonable advance notice to Borrower;
provided, however, that when an Event of Default exists Agent or any Lender (or
any of their respective representatives or independent contractors) may do any
of the foregoing at the expense of Borrower at any time during normal business
hours and without advance notice, subject to the terms of any tenant leases and
Lease Party Documents applicable to such property.
     7.11 Use of Proceeds. Use the proceeds of the Credit Extensions (a) for
working capital and general corporate purposes, (b) to finance acquisitions and
development activity and (c) to refinance existing and future indebtedness,
including but not limited indebtedness outstanding under the Existing Credit
Agreement; provided, however, that no proceeds of the Credit Extensions shall be
used to fund (x) any more than $75,000,000 of the cost of the MEA Acquisition
(including transaction costs) or (y) any payment, prepayment or refinancing of
or in respect of the GAC Term Loan Facility or any other investment in or loan
or advance to the MEA Restricted Group.

78



--------------------------------------------------------------------------------



 



     7.12 Financial Covenants.
     (a) Total Leverage Ratio. Maintain at all times a Total Leverage Ratio of
0.70:1.00 or less. Unless otherwise requested by the Agent, this ratio will be
calculated for reporting purposes at the end of each reporting period for which
this Agreement requires delivery of financial statements.
     (b) Real Estate Leverage Ratio. Maintain at all times a Real Estate
Leverage Ratio of 0.70:1.00 or less. Unless otherwise requested by the Agent,
this ratio will be calculated for reporting purposes at the end of each
reporting period for which this Agreement requires delivery of financial
statements.
     (c) Fixed Charge Coverage Ratio. Maintain as of the end of each fiscal
quarter of CSI a ratio of Consolidated Adjusted EBITDA to Consolidated Fixed
Charges of at least 1.50:1.0. This ratio will be calculated at the end of each
reporting period for which this Agreement requires delivery of financial
statements, using the results of the four consecutive fiscal quarter period of
CSI ending with that reporting period.
     (d) Consolidated Tangible Net Worth. Maintain at all times Consolidated
Tangible Net Worth equal to at least the sum of the following:
     (i) sixty-five million Dollars ($65,000,000); plus
     (ii) the sum of 85% of Net Proceeds of Equity Issuances issued after the
Closing Date.
     (e) Total Debt to Real Estate Value Ratio. Maintain at all times a Total
Debt to Real Estate Asset Value Ratio of 0.90 to 1.00 or less. Unless otherwise
requested by the Agent, this ratio will be calculated for reporting purposes at
the end of each reporting period for which this Agreement requires delivery of
financial statements.
     7.13 Additional Guarantors. Notify Agent at the time that any Person
becomes a Material Subsidiary, and promptly thereafter (and in any event within
the earlier to occur of (x) 30 days or (y) the date on which such Subsidiary
becomes a guarantor of the GAC Term Loan Facility to the extent not part of the
MEA Restricted Group), cause such Person to (a) become a Guarantor by executing
and delivering to Agent a counterpart of the Guaranty Joinder Agreement or such
other document as Agent shall deem appropriate for such purpose, and (b) deliver
to Agent documents of the types referred to in clauses (iii) and (iv) of
Section 4.01(a) and favorable opinions of counsel to such Person (which shall
cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clause (a) against such
Person), all in form, content and scope reasonably satisfactory to Agent.
     7.14 REIT Qualification; Listing on Securities Exchange. Subject to the
limitations set forth in Section 8.06, with respect to CSI, do all things
required or necessary to (a) qualify as and maintain its qualification as a REIT
and obtain, at Agent’s request but only to the extent that an Event of Default
has occurred and is continuing, an opinion of counsel acceptable to Agent as to
CSI’s status as a REIT and as to CSI’s power and authority to conduct its
business as a REIT and (b) maintain a listing on any securities exchange that
has registered with the SEC under Section 6 of the Securities Exchange Act of
1934, as amended.

79



--------------------------------------------------------------------------------



 



     7.15 Ownership of Borrower and GAC. With respect to CSI, ensure that CS
Business Trust I (unless CSI (or a successor to CS Business Trust I that is
wholly-owned by CSI and is a Guarantor) is the sole general partner of the
Borrower) remains the sole general partner of Borrower and own not less than 1%
of the Partnership Units of Borrower, and (b) with respect to CSI (i) be, or own
100% of the Equity Interests of, the general partner of the Borrower, and
(ii) Control the Borrower. With respect to GAC, ensure that it remain a direct
or indirect wholly-owned Subsidiary of CSI.
     7.16 Delivery of Guarantor Certificates, Opinions, etc. Promptly, and in
any event within 30 days of the Closing Date, deliver to Agent with respect to
CS Business Trust I, CS Business Trust II and each Subsidiary Guarantor, the
following, each of which shall be originals, each properly executed by a
Responsible Officer of each such Person and each in form and substance
satisfactory to Agent and each of the Lenders:
     (a) executed counterparts of the Guaranty, sufficient in number for
distribution to Agent, each Lender and the Borrower;
     (b) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each of CS
Business Trust I, CS Business Trust II, and each Subsidiary Guarantor as Agent
may require evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
the Guaranty;
     (c) such documents and certifications as Agent may reasonably require to
evidence that each of CS Business Trust I, CS Business Trust II, and each
Subsidiary Guarantor is duly organized or formed, and that each such Person is
validly existing, in good standing and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and
     (d) a favorable opinion of counsel to each CS Business Trust I, CS Business
Trust II, and each Subsidiary Guarantor addressed to Agent and each Lender, as
to the existence, good standing of such Guarantor and the due authorization,
execution and delivery, enforceability and no conflicts with other material
agreements of the Guaranty with respect to such Guarantor, in form and substance
reasonably satisfactory to Agent.
     7.17 Borrowing Base Requirements. Cause the Borrowing Base Properties to at
all times maintain a minimum aggregate Occupancy Rate of not less than 80%, and
the Borrowing Base to consist of not less than ten Borrowing Base Properties
having an aggregate Appraised Value of not less than $100,000,000.
     7.18 Post Closing Deliveries. Cause to be delivered to the Agent, within
30 days of the Closing Date, good standing certificates and foreign
qualification certificates from the Secretaries of State of the appropriate
jurisdictions for each of the entities listed on Schedule 7.18, which
certificates shall be dated not earlier than the Closing Date.

80



--------------------------------------------------------------------------------



 



ARTICLE VIII.
NEGATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, CSI and Borrower, as applicable, shall not, nor
shall they permit any Subsidiary (other than Excluded Subsidiaries) to, directly
or indirectly:
     8.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, other
than the following:
     (a) Liens pursuant to any Loan Document;
     (b) Liens existing on the date hereof and listed on Schedule 8.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased,
(iii) the direct or any contingent obligor with respect thereto is not changed,
and (iv) any renewal or extension of the obligations secured or benefited
thereby is permitted by Section 8.03(b);
     (c) Liens for taxes not yet due or payable or which are being contested in
good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;
     (d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;
     (e) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
     (f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
     (g) with respect to any real property which is not a Pledged Property,
easements, rights-of-way, restrictions and other similar encumbrances affecting
real property which, in the aggregate, are not substantial in amount, and which
do not in any case materially detract from the value of the property subject
thereto or materially interfere with the ordinary conduct of the business of the
applicable Person or are otherwise disclosed on the applicable title commitment
and acceptable to the Agent;
     (h) Liens securing judgments for the payment of money not constituting an
Event of Default under Section 9.01(h);
     (i) Liens securing Indebtedness permitted under Section 8.03(e); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and (ii) the Indebtedness secured thereby
does not exceed the cost or fair market value, whichever is lower, of the
property being acquired on the date of acquisition;

81



--------------------------------------------------------------------------------



 



     (j) Liens securing Non-recourse Indebtedness permitted under
Section 8.03(g);
     (k) Liens on assets of the MEA Restricted Group securing obligations under
the GAC Term Loan Facility; and
     (l) with respect to any real property which is a Pledged Property,
Permitted Liens and Permitted Encumbrances.
     8.02 Investments. Make any Investments, except:
     (a) Investments held by CSI, Borrower or any Subsidiary in the form of cash
equivalents or short-term investment grade marketable debt securities;
     (b) advances to officers, directors and employees of CSI, Borrower and
Subsidiaries (other than members of the MEA Restricted Group) in an aggregate
amount not to exceed $500,000 at any time outstanding, for travel,
entertainment, relocation and analogous ordinary business purposes;
     (c) Investments of Borrower in any wholly-owned Subsidiary of the Borrower
(other than Excluded Subsidiaries) and Investments of any wholly-owned
Subsidiary in Borrower or in another wholly-owned Subsidiary of Borrower (other
than Excluded Subsidiaries); provided that, any investment by a member of the
MEA Restricted Group in a Subsidiary that is not a Member of the MEA Restricted
Group shall be expressly subordinated to the Obligations.
     (d) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;
     (e) Guarantees permitted by Section 8.03;
     (f) Investments by Borrower or any Subsidiary of Borrower in:
     (i) Unconsolidated Affiliates, Excluded Subsidiaries and other Persons that
are not wholly-owned Subsidiaries (other than any Subsidiary that is a
Guarantor), Mortgage Receivables, Development Property and Unimproved Land not
to exceed, in the aggregate at any time, 10% of the Consolidated Total Asset
Value; and
     (ii) Construction-in-Process in the aggregate at any time, 35% of the
Consolidated Total Asset Value.
provided, however, that the Investments permitted under clauses (i) and (ii)
above shall not exceed, in the aggregate at any time, 40% of the Consolidated
Total Asset Value.
     8.03 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:
     (a) Indebtedness under the Loan Documents;

82



--------------------------------------------------------------------------------



 



     (b) Indebtedness outstanding on the date hereof and listed on Schedule 8.03
and any refinancings, refundings, renewals or extensions thereof; provided that
(i) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Loan Parties or Lenders than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended and the interest rate applicable to any such refinancing,
refunding, renewing or extending Indebtedness does not exceed the then
applicable market interest rate;
     (c) Guarantees of Borrower or any Subsidiary in respect of Indebtedness
otherwise permitted hereunder of Borrower or any wholly-owned Subsidiary (other
than a member of the MEA Restricted Group); provided that any member of the MEA
Restricted Group may guarantee the obligations of GAC under the GAC Term Loan
Facility;
     (d) obligations (contingent or otherwise) of Borrower or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view”; and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party and provided further that neither the Borrower nor any
Subsidiary that is not a member of the MEA Restricted Group shall be obligated
under any Swap Contract to which a member of the MEA Restricted Group is a
party;
     (e) Indebtedness of the Borrower or any Subsidiary that is not a member of
the MEA Restricted Group in respect of capital leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets within
the limitations set forth in Section 8.01(i); provided, however, that the
aggregate amount of all such Indebtedness at any one time outstanding shall not
exceed $10,000,000;
     (f) other Recourse Indebtedness of the Borrower or any Subsidiary that is
not a member of the MEA Restricted Group; provided, however, that the aggregate
amount of all such Recourse Indebtedness at any one time outstanding shall not
exceed the lesser of 85% of the actual cost or 75% of appraised value
(calculated on the same basis as described in the definition of “Appraised
Value” herein) of all Properties acquired or financed with such Recourse
Indebtedness;
     (g) Non-recourse Indebtedness of the Borrower or any Subsidiary that is not
a member of the MEA Restricted Group;

83



--------------------------------------------------------------------------------



 



     (h) Indebtedness of GAC under the GAC Term Loan Facility and any
Indebtedness of GAC or any member of the MEA Restricted Group permitted under
the GAC Term Loan Credit Agreement; and
     (i) unsecured guarantees of the Indebtedness referred to in clause
(h) above by CSI, the Borrower and any other Guarantor so long as such Guarantor
does not, whether at the time of making such guarantee or thereafter, own any
Property.
     8.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:
     (a) any Subsidiary may merge with (i) Borrower, provided that Borrower
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that when any wholly-owned Subsidiary is merging with
another Subsidiary, the wholly-owned Subsidiary shall be the continuing or
surviving Person, and, provided, further, that if a Guarantor is merging with
another Subsidiary, the Guarantor shall be the surviving Person and provided,
further that no Person that is not a member of the MEA Restricted Group may
merge with any Person that is a member of the MEA Restricted Group; and
     (b) any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to CSI or to another Subsidiary (other
than an Excluded Subsidiary); provided that if the transferor in such a
transaction is a wholly-owned Subsidiary, then the transferee must either be CSI
or a wholly-owned Subsidiary and, provided, further, that if the transferor of
such assets is a Guarantor, the transferee must either be CSI or a Guarantor and
provided further that any Person that is a member of the MEA Restricted Group
may Dispose of all or substantially all of its assets to any other Subsidiary.
     8.05 Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:
     (a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
     (b) Dispositions of inventory in the ordinary course of business;
     (c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
     (d) Dispositions of property by any Subsidiary to Borrower or to a
wholly-owned Subsidiary (other than an Excluded Subsidiary unless the Disposing
Party is also an Excluded Subsidiary); provided that if the transferor of such
property is a Guarantor, the transferee thereof must either be CSI or a
Guarantor;
     (e) Dispositions permitted by Section 8.04;

84



--------------------------------------------------------------------------------



 



     (f) Dispositions by CSI and its Subsidiaries of property pursuant to
sale-leaseback transactions, provided that the book value of all property so
Disposed of shall not exceed $10,000,000 in any fiscal year and no such
transactions may involve any member of the MEA Restricted Group; and
     (g) non-exclusive licenses of intellectual property rights in the ordinary
course of business and substantially consistent with past practice for terms not
exceeding five years;
     (h) subject to Section 8.08, and provided that at the time of such
Disposition and after giving effect thereto no Default or Event of Default
exists or would result therefrom, any other Disposition;
     provided, however, that any Disposition pursuant to clauses (a) through (h)
above shall be for fair market value.
     8.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
or issue or sell any Equity Interests, except that:
     (a) so long as no Default shall have occurred and be continuing at the time
of any action described below or would result therefrom, CSI may declare and
make any cash dividends or make any other payment or distribution of cash to its
shareholders on account of its capital stock during any period of four
consecutive fiscal quarters of CSI in an amount not to exceed the greater of (i)
the Permitted Distribution Amount and (ii) the aggregate minimum amount required
during such period for CSI to qualify as and maintain its qualification as a
REIT;
     (b) so long as no Default shall have occurred and be continuing at the time
of any action described below or would result therefrom, each Subsidiary may
make Restricted Payments to Borrower, Guarantors and any other Person (other
than a member of the MEA Restricted Group unless the Person making such
Restricted Payments is a member of the MEA Restricted Group) that owns an Equity
Interest in such Subsidiary, ratably according to their respective holdings of
the type of Equity Interest in respect of which such Restricted Payment is being
made;
     (c) so long as no Default shall have occurred and be continuing at the time
of any action described below or would result therefrom, Borrower and each
Subsidiary may purchase, redeem or otherwise acquire Equity Interests issued by
it with the proceeds received from the substantially concurrent issue of new
shares of its common stock or other common Equity Interests; and
     (d) notwithstanding clauses (a) and (b) above, CSI may, during any relevant
period, make cash distributions to its shareholders in the minimum amount
required during such period for CSI to qualify as and maintain its qualification
as a REIT; provided, however, that notwithstanding the foregoing, if (i) a
Default under Section 9.01(f) or (g) (without giving effect to any grace or
lapse of time referred to therein) shall have occurred and be continuing, or
(ii) any other Event of Default shall have occurred and as a result thereof the
Obligations have been accelerated, neither the Borrower nor CSI shall make or
declare any dividends or other cash distributions; and

85



--------------------------------------------------------------------------------



 



     (e) CSI may issue shares of its common stock upon the exercise of
conversion rights by holders of Partnership Units.
     8.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by CSI and its
Subsidiaries on the date hereof or any business substantially related or
incidental thereto.
     8.08 Transactions with Affiliates and Members of the MEA Restricted Group.
Enter into any transaction of any kind with any Affiliate of CSI or member of
the MEA Restricted Group, whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to CSI or
such Subsidiary as would be obtainable by CSI or such Subsidiary at the time in
a comparable arm’s length transaction with a Person other than an Affiliate or
member of the MEA Restricted Group, provided that the foregoing restriction
shall not apply to transactions between or among Borrower and any Guarantor or
between and among Guarantors or between or among members of the MEA Restricted
Group.
     8.09 Burdensome Agreements. Enter into any Contractual Obligation (other
than this Agreement or any other Loan Document) that (a) limits the ability
(i) of any Subsidiary to make Restricted Payments to Borrower or any Guarantor
or to otherwise transfer property to Borrower or any Guarantor (other than the
GAC Term Loan Credit Agreement), (ii) of any Subsidiary (other than an Excluded
Subsidiary) or CSI to Guarantee the Indebtedness of Borrower, (iii) of the
Borrower to prepay or refinance the Obligations hereunder or (iv) of CSI or any
Subsidiary to create, incur, assume or suffer to exist Liens on property of such
Person; provided, however, that this clause (iv) shall not prohibit any such
Contractual Obligation in favor or any holder of Indebtedness described under
Section 8.03(e) to the extent that such Contractual Obligation relates solely to
the property financed with such Indebtedness or in favor of the GAC Lenders
under the GAC Term Loan Facility; or (b) requires the grant of a Lien to secure
an obligation of such Person (other than an Excluded Subsidiary) if a Lien is
granted to secure another obligation of such Person.
     8.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.
     8.11 Amendments to Organization Documents. Amend, restate, supplement or
otherwise modify the Organization Documents of CSI or any Subsidiary if such
amendment, restatement, supplement or modification could reasonably be expected
to result in a Material Adverse Effect on (a) the rights and remedies of the
Lenders and Agent or (b) the ability of Borrower and the Guarantors to perform
their respective obligations under this Agreement and any other Loan Document.
     8.12 Acquisitions. Enter into any agreement, contract, binding commitment
or other arrangement providing for any Acquisition, or take any action to
solicit the tender of securities or proxies in respect thereof in order to
effect any Acquisition.

86



--------------------------------------------------------------------------------



 



     8.13 Ownership of Property. Notwithstanding anything to the contrary
herein, permit any member of the MEA Restricted Group to own any Property, other
than facilities for its corporate headquarters and a construction shop, as
necessary or beneficial to the conduct of the MEA Restricted Group’s business.
     8.14 Amendment of GAC Term Loan Facility. Cause, permit, provide for or
suffer to exist any amendment or other change to the guaranty agreement of CSI
or any other loan document under the GAC Term Loan Facility in a manner that
would impose additional or more restrictive financial covenants (or other
provisions that have the same practical effect as the foregoing) on the Borrower
or CSI under the GAC Term Loan Facility.
ARTICLE IX.
EVENTS OF DEFAULT AND REMEDIES
     9.01 Events of Default. Any of the following shall constitute an Event of
Default:
     (a) Non-Payment. Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation, or (ii) within three days after the same becomes due, any interest
on any Loan or on any L/C Obligation, or any fee due hereunder, or (iii) within
five days after the same becomes due, any other amount payable hereunder or
under any other Loan Document; or
     (b) Specific Covenants. Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 7.01, 7.02, 7.03, 7.05 (with
respect to any Loan Party), 7.10, 7.11, 7.12 or 7.17 or Article VIII, or any
Guarantor fails to perform or observe any term, covenant or agreement contained
in any Facility Guaranty; or
     (c) Other Defaults. The occurrence of an Event of Default under any
Mortgage which is not cured. Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any other Loan Document on its part to be performed or observed and
such failure continues for 30 days or any default or Event of Default occurs
under any other Loan Document; or
     (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of CSI,
the Borrower or any other Loan Party herein, in any other Loan Document, or in
any document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or
     (e) Cross-Default. (i) CSI, Borrower or any Subsidiary (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of the GAC Term Loan Facility,
any Recourse Indebtedness or Guarantee or Recourse Indebtedness (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $25,000,000, (B) fails to make any payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Non-recourse Indebtedness or Guarantee (other than
Non-recourse

87



--------------------------------------------------------------------------------



 



Indebtedness hereunder and Non-recourse Indebtedness under Swap Contracts)
having an aggregate principal amount (including undrawn committed or available
amounts and including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than $50,000,000, or (C) fails to observe
or perform any other agreement or condition relating to the GAC Term Loan
Facility, any such Recourse or Non-recourse Indebtedness or Guarantee having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $25,000,000, or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which Borrower or any Subsidiary is
the Defaulting Party (as defined in such Swap Contract) or (B) any Termination
Event (as so defined) under such Swap Contract as to which Borrower or any
Subsidiary is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by Borrower or such Subsidiary as a result thereof is
greater than $25,000,000; or (iii) Borrower or any Subsidiary fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in excess of $25,000,000 in the aggregate
under any Swap Contract; or
     (f) Insolvency Proceedings, Etc. Any Loan Party, or any of its Subsidiaries
whose total assets comprises at least $25,000,000 of Consolidated Total Asset
Value, institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or
     (g) Inability to Pay Debts; Attachment. (i) CSI, Borrower or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy; or
     (h) Judgments. There is entered against CSI, Borrower or any Subsidiary
(i) a final judgment or order for the payment of money in an aggregate amount
exceeding $25,000,000 (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage), or (ii) any one or
more non-monetary final judgments that have, or could

88



--------------------------------------------------------------------------------



 



reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect and, in either case, (A) enforcement proceedings are commenced by
any creditor upon such judgment or order, or (B) there is a period of 30
consecutive days during which a stay of enforcement of such judgment, by reason
of a pending appeal or otherwise, is not in effect; or
     (i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of CSI or Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $25,000,000,
or (ii) CSI, Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $25,000,000; or
     (j) Invalidity of Loan Documents. Any Loan Document or any provision
thereof, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party or
any other Person contests in any manner the validity or enforceability of any
Loan Document or any provision thereof; or any Loan Party denies that it has any
or further liability or obligation under any Loan Document, or purports to
revoke, terminate or rescind any Loan Document or any provision thereof; or
     (k) Change of Control. There occurs any Change of Control.
     9.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, Agent shall, at the request of, or may, with the consent of, the
Required Lenders, take any or all of the following actions:
     (a) declare the commitment of each Lender to make Loans and any obligation
of the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
     (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by Borrower;
     (c) require that Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
     (d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of

89



--------------------------------------------------------------------------------



 



Borrower to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, in each case without further act of Agent or any
Lender.
     9.03 Application of Funds. After the exercise of remedies provided for in
Section 9.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 9.02), any amounts
received on account of the Obligations shall, subject to the terms of the
Intercreditor Agreement, be applied by Agent in the following order:
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to Agent and amounts payable under Article III) payable
to Agent in its capacity as such;
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to
Lenders and the L/C Issuer (including fees, charges and disbursements of counsel
to the respective Lenders and the L/C Issuer (including fees and time charges
for attorneys who may be employees of any Lender or the L/C Issuer), amounts
comparable to the foregoing in respect of Secured Cash Management Agreements and
Secured Hedge Agreements and amounts payable under Article III), ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;
     Third, to payment of that portion of the Obligations constituting accrued
and unpaid L/C Fees and interest on the Loans, L/C Borrowings and other
Obligations (excluding Secured Cash Management Agreements and Secured Hedge
Agreements), ratably among Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;
     Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings and Obligations arising under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among Lenders,
the L/C Issuer, the Hedge Banks and the Cash Management Banks in proportion to
the respective amounts described in this clause Fourth held by them;
     Fifth, to Agent for the account of the L/C Issuer, to Cash Collateralize
that portion of L/C Obligations comprised of the aggregate undrawn amount of
Letters of Credit; and
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to Borrower or as otherwise required by Law.
     Subject to Section 2.03(c), amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.
     Notwithstanding the foregoing, Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described

90



--------------------------------------------------------------------------------



 



above if the Agent has not received written notice thereof, together with such
supporting documentation as the Agent may request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be. Each Cash Management Bank or
Hedge Bank not a party to this Agreement that has been given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Agent pursuant to the terms of
Article X hereof for itself and its Affiliates as if a “Lender” party hereto.
ARTICLE X.
ADMINISTRATIVE AGENT
     10.01 Appointment and Authorization of Administrative Agent. Each of the
Lenders (including in its capacities as a potential Hedge Bank and potential
Cash Management Bank) and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as Agent hereunder and under the other Loan
Documents and authorizes Agent to take such actions on its behalf and to
exercise such powers as are delegated to Agent by the terms hereof and thereof,
together with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of Agent, the Lenders and
the L/C Issuer, and neither Borrower nor any other Loan Party shall have rights
as a third party beneficiary of any of such provisions.
     10.02 Rights as a Lender. The Person serving as Agent hereunder shall have
the same rights and powers in its capacity as a Lender as any other Lender and
may exercise the same as though it were not Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with Borrower or any Subsidiary
or other Affiliate thereof as if such Person were not Agent hereunder and
without any duty to account therefor to Lenders.
     10.03 Exculpatory Provisions. Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose Agent to
liability or that is contrary to any Loan Document or applicable Law; and
     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information

91



--------------------------------------------------------------------------------



 



relating to Borrower or any of its Affiliates that is communicated to or
obtained by the Person serving as Agent or any of its Affiliates in any
capacity.
     (d) Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 9.02 and 11.01) or (ii) in the absence of its own gross negligence or
willful misconduct. Agent shall be deemed not to have knowledge of any Default
unless and until written notice describing such Default is given to Agent by
Borrower, a Lender or the L/C Issuer. Agent shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to Agent.
     10.04 Reliance by Administrative Agent. Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the L/C Issuer, Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless Agent shall
have received notice to the contrary from such Lender or the L/C Issuer prior to
the making of such Loan or the issuance of such Letter of Credit. Agent may
consult with legal counsel (who may be counsel for Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
     10.05 Delegation of Duties. Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub agents appointed by Agent. Agent and any such sub
agent may perform any and all of its duties and exercise its rights and powers
by or through their respective Related Parties. The exculpatory provisions of
this Article shall apply to any such sub agent and to the Related Parties of
Agent and any such sub agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Agent.
     10.06 Resignation of Agent. Agent may at any time give notice of its
resignation to Lenders, the L/C Issuer and Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with Borrower, to appoint a successor, which shall be a bank with
an office in the United States, or an Affiliate of any such bank with

92



--------------------------------------------------------------------------------



 



an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation, then
the retiring Agent may on behalf of Lenders and the L/C Issuer, appoint a
successor Agent meeting the qualifications set forth above; provided that if
Agent shall notify Borrower and the Lenders that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (a) the retiring Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by Agent on
behalf of the Lenders or the L/C Issuer under any of the Loan Documents, the
retiring Agent shall continue to hold such collateral security until such time
as a successor Agent is appointed) and (b) all payments, communications and
determinations provided to be made by, to or through Agent shall instead be made
by or to each Lender and the L/C Issuer directly, until such time as the
Required Lenders appoint a successor Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Agent, and the
retiring Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by Borrower to a successor
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between Borrower and such successor. After the retiring Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article and Section 11.04 shall continue in effect for the benefit of such
retiring Agent, its sub agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while the retiring
Administrative Agent was acting as Administrative Agent.
     Any resignation by Bank of America as Agent pursuant to this Section shall
also constitute its resignation as L/C Issuer and Swing Line Lender. Upon the
acceptance of a successor’s appointment as Agent hereunder, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring L/C Issuer and Swing Line Lender, (b) the retiring
L/C Issuer and Swing Line Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (c) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring L/C Issuer to effectively
assume the obligations of the retiring L/C Issuer with respect to such Letters
of Credit.
     10.07 Non-Reliance on Agent and Other Lenders. Each Lender and the L/C
Issuer acknowledges that it has, independently and without reliance upon Agent
or any other Lender or any of their Related Parties and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and the L/C Issuer also
acknowledges that it will, independently and without reliance upon Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

93



--------------------------------------------------------------------------------



 



     10.08 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Sole Lead Arranger, Sole Book Manager, Syndication
Agent or Documentation Agent listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.
     10.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, Agent (irrespective of whether the
principal of any Loan or L/C Obligation shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether Agent shall
have made any demand on Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of Lenders, the L/C Issuer
and Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of Lenders, the L/C Issuer and Agent and their
respective agents and counsel and all other amounts due Lenders, the L/C Issuer
and Agent under Sections 2.03(i) and (j), 2.09 and 11.04) allowed in such
judicial proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to Agent and, in the event
that Agent shall consent to the making of such payments directly to Lenders and
the L/C Issuer, to pay to Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of Agent and its agents and counsel, and
any other amounts due Agent under Sections 2.09 and 11.04. Nothing contained
herein shall be deemed to authorize Agent to authorize or consent to or accept
or adopt on behalf of any Lender or the L/C Issuer any plan of reorganization,
arrangement, adjustment or composition affecting the Obligations or the rights
of any Lender or the L/C Issuer or to authorize Agent to vote in respect of the
claim of any Lender or the L/C Issuer in any such proceeding.
     10.10 Collateral and Guaranty Matters. The Lenders and the L/C Issuer
irrevocably authorize the Agent, at its option and in its discretion,
     (a) to release any Lien on any property granted to or held by the Agent
under any Loan Document (i) upon termination of the Aggregate Commitments and
payment in full of all Obligations (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit,
(ii) that is sold or to be sold as part of or in connection with any sale
permitted hereunder or under any other Loan Document, or (iii) subject to
Section 11.01, if approved, authorized or ratified in writing by the Required
Lenders;

94



--------------------------------------------------------------------------------



 



     (b) to subordinate any Lien on any property granted to or held by the Agent
under any Loan Document to the holder of any Lien on such property that is
permitted by Section 8.01(i); and
     (c) to release any Subsidiary Guarantor from its obligations under the
Guaranty if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder (ii) to release CS Business Trust I or CS Business Trust II,
respectively, from its obligations under the Guaranty if (x) such Person ceases
to be a Subsidiary of CSI and (y) the Borrower becomes a direct Subsidiary of
CSI in a transaction not prohibited by the terms hereof (unless, with respect to
this clause (y), such replacement direct owner(s) of Borrower execute a Guaranty
Joinder Agreement). Upon request by Agent at any time, each Lender and the L/C
Issuer will confirm in writing Agent’s authority to release any Guarantor from
its obligations under the Guaranty pursuant to this Section 10.10.
     Upon request by the Agent at any time, the Required Lenders will confirm in
writing the Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 10.10.
     10.11 Secured Cash Management Agreements and Secured Hedging Agreements. No
Cash Management Bank or Hedge Bank who obtains the benefit of the provisions of
Section 9.03, Article V, the Facility Guaranty or any Collateral by virtue of
the provisions hereof or of the Facility Guaranty or any Security Instrument
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article X to the contrary, the Agent shall be required to verify the payment of,
or that other satisfactory arrangements have been made with respect to,
Obligations arising under Secured Cash Management Agreements and Secured Hedge
Agreements only if the Agent has received written notice of such Obligations,
together with such supporting documentation as the Agent may request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be.
ARTICLE XI.
MISCELLANEOUS
     11.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and Borrower or the applicable Loan Party, as the
case may be, and acknowledged by Agent, and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no such amendment, waiver or consent shall:
     (a) waive any condition set forth in Section 4.01(a) or Section 11.06(d)
without the written consent of each Lender; provided, however, in the sole
discretion of Agent, only a waiver by Agent shall be required with respect to
immaterial matters or items specified in Section 4.01(a)(iii) or (iv) with
respect to which Borrower has given assurances satisfactory to Agent that such
items shall be delivered promptly following the Closing Date;

95



--------------------------------------------------------------------------------



 



     (b) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 9.02) without the written consent of
such Lender;
     (c) postpone any date fixed by this Agreement or any other Loan Document
for any payment (excluding mandatory prepayments) of principal, interest, fees
or other amounts due to Lenders (or any of them) hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby;
     (d) reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to
this Section 11.01) any fees or other amounts payable hereunder or under any
other Loan Document, without the written consent of each Lender directly
affected thereby; provided, however, that only the consent of the Required
Lenders shall be necessary (i) to amend the definition of “Default Rate” or to
waive any obligation of Borrower to pay interest or L/C Fees at the Default Rate
or (ii) to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or L/C Borrowing or to reduce any fee payable hereunder;
     (e) change Section 2.13 or Section 9.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender;
     (f) change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; or
     (g) release any Guarantor from any Facility Guaranty except in accordance
with the terms of any Loan Document, without the written consent of each Lender;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by Swing Line
Lender in addition to the Lenders required above, affect the rights or duties of
Swing Line Lender under this Agreement; (iii) no amendment, waiver or consent
shall, unless in writing and signed by Agent in addition to the Lenders required
above, affect the rights or duties of Agent under this Agreement or any other
Loan Document; and (iv) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.
     11.02 Notices; Effectiveness; Electronic Communications.
     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be

96



--------------------------------------------------------------------------------



 



delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:
     (i) if to Borrower, Agent, the L/C Issuer or Swing Line Lender, to the
address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 11.02; and
     (ii) if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
     Notices sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received; notices
sent by telecopier shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
     (b) Electronic Communications. Notices and other communications to Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by Agent, provided that the foregoing shall not apply to
notices to any Lender or the L/C Issuer pursuant to Article II if such Lender or
the L/C Issuer, as applicable has notified Agent that it is incapable of
receiving notices under such Article by electronic communication. Agent or
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.
     (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM BORROWER MATERIALS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH BORROWER

97



--------------------------------------------------------------------------------



 



MATERIALS OR THE PLATFORM. In no event shall Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to Borrower, any Lender,
the L/C Issuer or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of
Borrower’s or Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to Borrower, any Lender, the L/C Issuer or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).
     (d) Change of Address, Etc. Each of Borrower, Agent, the L/C Issuer and
Swing Line Lender may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to Borrower, Agent, the
L/C Issuer and Swing Line Lender. In addition, each Lender agrees to notify
Agent from time to time to ensure that Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.
     (e) Reliance by Agent. L/C Issuer and Lenders. Agent, the L/C Issuer and
Lenders shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. Borrower shall indemnify Agent,
the L/C Issuer, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of Borrower. All
telephonic notices to and other telephonic communications with Agent may be
recorded by Agent, and each of the parties hereto hereby consents to such
recording.
     11.03 No Waiver; Cumulative Remedies. No failure by any Lender, the L/C
Issuer or Agent to exercise, and no delay by any such Person in exercising, any
right, remedy, power or privilege hereunder shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

98



--------------------------------------------------------------------------------



 



     11.04 Expenses; Indemnity; Damage Waiver.
     (a) Costs and Expenses. Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by Agent and its Affiliates (including the reasonable fees,
charges and disbursements of counsel for Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out-of-pocket expenses incurred by Agent, any Lender or
the L/C Issuer (including the fees, charges and disbursements of any counsel for
Agent, any Lender or the L/C Issuer), and shall pay all fees and time charges
for attorneys who may be employees of Agent, any Lender or the L/C Issuer, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
     (b) Indemnification by Borrower. Borrower shall indemnify Agent (and any
sub-agent thereof), Arranger, each Lender and the L/C Issuer, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee) incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by Borrower
or any other Loan Party arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, or the
consummation of the transactions contemplated hereby or thereby or, in the case
of the Agent (and any sub-agent thereof) and its Related Parties only, the
administration of this Agreement and the other Loan Documents, (ii) any Loan or
Letter of Credit or the use or proposed use of the proceeds therefrom (including
any refusal by the L/C Issuer to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by Borrower or any of its Subsidiaries, or any Environmental Liability
related in any way to Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by Borrower or any other Loan Party, and regardless
of whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT
CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY
OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as
to any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by Borrower or any other Loan Party against an Indemnitee for breach in
bad faith of such

99



--------------------------------------------------------------------------------



 



Indemnitee’s obligations hereunder or under any other Loan Document, if Borrower
or such Loan Party has obtained a final and nonappealable judgment in its favor
on such claim as determined by a court of competent jurisdiction.
     (c) Reimbursement by Lenders. To the extent that Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to Agent (or any sub-agent thereof), the L/C
Issuer or any Related Party of any of the foregoing, each Lender severally
agrees to pay to Agent (or any such sub-agent), the L/C Issuer or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against Agent (or any such sub-agent) or the L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for Agent (or any such sub-agent) or L/C Issuer in connection
with such capacity. The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.12(d).
     (d) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
     (e) Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
     (f) Survival. The agreements in this Section shall survive the resignation
of Agent and the L/C Issuer, the replacement of any Lender, the termination of
the Aggregate Commitments and the repayment, satisfaction or discharge of all
the other Obligations.
     11.05 Payments Set Aside. To the extent that any payment by or on behalf of
Borrower is made to Agent, the L/C Issuer or any Lender, or Agent, the L/C
Issuer or any Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by Agent, the L/C Issuer or such Lender
in its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and

100



--------------------------------------------------------------------------------



 



(b) each Lender and the L/C Issuer severally agrees to pay to Agent upon demand
its applicable share (without duplication) of any amount so recovered from or
repaid by Agent, plus interest thereon from the date of such demand to the date
such payment is made at a rate per annum equal to the Federal Funds Rate from
time to time in effect. The obligations of the Lenders and the L/C Issuer under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.
     11.06 Successors and Assigns.
     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither Borrower
nor any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of Agent, the L/C Issuer
and each Lender and no Lender may assign or otherwise transfer any of its rights
or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:
     (i) Minimum Amounts.
     (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
     (B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $5,000,000 unless each of the Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such

101



--------------------------------------------------------------------------------



 



consent not to be unreasonably withheld or delayed); provided, however, that
concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met.
     (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans.
     (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
     (A) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;
     (B) the consent of the Agent (such consent not to be unreasonably withheld
or delayed) shall be required if such assignment is to be a Person that is not a
Lender, an Affiliate of such Lender or an Approved Fund with respect to such
Lender;
     (C) the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and
     (D) the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment.
     (iv) Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Agent an Assignment and Assumption, together with a
processing and recordation fee in the amount of $3,500; provided, however, that
the Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Agent an Administrative Questionnaire.
     (v) No Assignment to Borrower. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
     (vi) No Assignment to Natural Persons. No such assignment shall be made to
a natural person.

102



--------------------------------------------------------------------------------



 



     (c) Register. Agent, acting solely for this purpose as an agent of
Borrower, shall maintain at Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and Borrower, Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by each of Borrower and
the L/C Issuer, at any reasonable time and from time to time upon reasonable
prior notice. In addition, at any time that a request for a consent for a
material or substantive change to the Loan Documents is pending, any Lender may
request and receive from Agent a copy of the Register
     Subject to acceptance and recording thereof by the Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Upon
request, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Agent, sell participations to any Person (other
than a natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Agent, the Lenders
and the L/C Issuer shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement.
     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and

103



--------------------------------------------------------------------------------



 



3.05 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 11.08
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.13 as though it were a Lender.
     (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless Borrower is notified of the participation sold
to such Participant and such Participant agrees, for the benefit of Borrower, to
comply with Section 3.01(e) as though it were a Lender.
     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
     (g) Electronic Execution of Assignments. The words “execution”, “signed”,
“signature”, and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
     (h) Deemed Consent of Borrower. If the consent of Borrower to an assignment
to an Eligible Assignee is required hereunder (including a consent to an
assignment which does not meet the minimum assignment threshold specified in
clause (i) of the proviso to the first sentence of Section 11.06(b)), Borrower
shall be deemed to have given its consent five Business Days after the date
notice thereof has been delivered to Borrower by the assigning Lender (through
Agent) unless such consent is expressly refused by Borrower prior to such fifth
Business Day.
     (i) Resignation as L/C Issuer or Swing Line Lender. Notwithstanding
anything to the contrary contained herein, if at any time Bank of America
assigns all of its Commitment and Loans pursuant to subsection (b) above, Bank
of America may, (i) upon 30 days’ notice to Borrower and the Lenders, resign as
L/C Issuer and/or (ii) upon 30 days’ notice to Borrower, resign as Swing Line
Lender. In the event of any such resignation as L/C Issuer or Swing Line Lender,
Borrower shall be entitled to appoint from among Lenders a successor L/C Issuer
or Swing Line Lender hereunder; provided, however, that no failure by Borrower
to appoint any such successor shall affect the resignation of Bank of America as
L/C Issuer or Swing Line Lender, as the case may be. If Bank of America resigns
as L/C Issuer, it shall retain all the rights, powers, privileges and duties of
the L/C Issuer hereunder with respect to all Letters of Credit outstanding as of
the Closing Date of its resignation as L/C Issuer and all L/C Obligations

104



--------------------------------------------------------------------------------



 



with respect thereto (including the right to require the Lenders to make Base
Rate Committed Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)). If Bank of America resigns as Swing Line Lender,
it shall retain all the rights of Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the Closing Date of
such resignation, including the right to require the Lenders to make Base Rate
Committed Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c). Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swing Line Lender, as the case may be, and (b) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.
     11.07 Treatment of Certain Information; Confidentiality. Each of Agent,
Lenders and the L/C Issuer agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and representatives (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority,
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to Borrower and its obligations, (g) with the
consent of CSI or Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to Agent, any Lender, the L/C Issuer or any of their
respective Affiliates on a nonconfidential basis from a source other than CSI or
Borrower. For purposes of this Section, “Information” means all information
received from CSI or Borrower or any Subsidiary relating to CSI, Borrower or any
Subsidiary or any of their respective businesses, other than any such
information that is available to Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by CSI, Borrower or any Subsidiary,
provided that, in the case of information received from CSI, Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. Each of Agent, the
Lenders and the L/C Issuer acknowledges that (a) the Information may include
material non-public information concerning CSI, Borrower or a Subsidiary, as the
case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including United States Federal
and state securities Laws.

105



--------------------------------------------------------------------------------



 



     11.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of Borrower or any other Loan Party against any and all of the obligations of
Borrower or such Loan Party now or hereafter existing under this Agreement or
any other Loan Document to such Lender or the L/C Issuer or any such Affiliate,
irrespective of whether or not such Lender or the L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of Borrower or such Loan Party may be contingent or unmatured or are
owed to a branch or office of such Lender or the L/C Issuer different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender, the L/C Issuer and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, the L/C Issuer or their respective Affiliates may
have. Each Lender and the L/C Issuer agrees to notify Borrower and Agent
promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.
     11.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If Agent or any Lender shall
receive interest in an amount that exceeds the Maximum Rate, the excess interest
shall be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to Borrower. In determining whether the interest contracted
for, charged, or received by Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
     11.10 Counterparts; Integration; Effectiveness. This Agreement and the
other Loan Documents may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement and the other Loan Documents constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement and the other Loan
Documents shall become effective when they shall have been executed by Agent and
when Agent shall have received counterparts hereof that, when taken together,
bear the signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement or any other Loan Document by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement and the other Loan Documents.
     11.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and

106



--------------------------------------------------------------------------------



 



delivery hereof and thereof. Such representations and warranties have been or
will be relied upon by Agent and each Lender, regardless of any investigation
made by Agent or any Lender or on their behalf and notwithstanding that Agent or
any Lender may have had notice or knowledge of any Default at the time of any
Credit Extension, and shall continue in full force and effect as long as any
Loan or any other Obligation hereunder shall remain unpaid or unsatisfied or any
Letter of Credit shall remain outstanding.
     11.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     11.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender, then, in each case,
Borrower may, at its sole expense and effort, upon notice to such Lender and
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 11.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:
     (a) Borrower shall have paid to Agent the assignment fee specified in
Section 11.06(b);
     (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or
Borrower (in the case of all other amounts);
     (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
     (d) such assignment does not conflict with applicable Laws.
     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.

107



--------------------------------------------------------------------------------



 



     11.14 Governing Law; Jurisdiction; Etc.
     (a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     (b) SUBMISSION TO JURISDICTION. BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN THE
BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK AND OF THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.
     (c) WAIVER OF VENUE. BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
     (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
     11.15 Waiver of Right to Trial by Jury. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL

108



--------------------------------------------------------------------------------



 



PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower and each other Loan Party acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Agent and the Arrangers, are
arm’s-length commercial transactions between the Borrower and each other Loan
Party and their respective Affiliates, on the one hand, and the Agent and the
Arranger, on the other hand, (B) each of the Borrower and the other Loan Parties
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Borrower and each other Loan Party
is capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Agent and the Arranger each is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower, any other Loan Party or any of their respective
Affiliates or any other Person and (B) neither the Agent nor the Arranger has
any obligation to the Borrower, any other Loan Party or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents and
(iii) the Agent, the Arranger and their respective Affiliates may be engaged in
a board range of transactions that involve interests that differ from those of
the Borrower, the other Loan Parties and their respective Affiliates, and
neither the Agent nor the Arranger has any obligation to disclose any of such
interests to the Borrower, any other Loan Party or any of their respective
Affiliates. To the fullest extent permitted by law, each of the Borrower and the
other Loan Parties hereby waives and releases any claims that it may have
against the Agent and the Arranger with respect to any breach or alleged breach
of agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.
     11.16 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and Agent (for itself and not on behalf of any Lender)
hereby notifies Borrower that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Act”), it is required to obtain, verify and record information that identifies
Borrower, which information includes the name and address of Borrower and other
information that will allow such Lender or Agent, as applicable, to identify
Borrower in accordance with the Act.

109



--------------------------------------------------------------------------------



 



     11.17 Intercreditor Agreement. Each Lender by its execution hereof
acknowledges and agrees to be bound by the terms and provisions of the
Intercreditor Agreement and hereby authorizes the Agent to execute and enter
into the Intercreditor Agreement on its behalf.
[Signature pages follow.]

110



--------------------------------------------------------------------------------



 



     11.18 Waiver of Appraisal Rights. The laws of South Carolina provide that
in any real estate foreclosure proceeding a defendant against whom a personal
judgment is taken or asked may within thirty days after the sale of the Property
apply to the court for an order of appraisal. The statutory appraisal value as
approved by the court would be substituted for the high bid and may decrease the
amount of any deficiency owing in connection with the transaction. THE BORROWER
HEREBY WAIVES AND RELINQUISHES THE STATUTORY APPRAISAL RIGHTS WHICH MEANS THE
HIGH BID AT THE JUDICIAL FORECLOSURE SALE WILL BE APPLIED TO THE DEBT REGARDLESS
OF ANY APPRAISED VALUE OF THE PROPERTY.
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

                      COGDELL SPENCER LP, a Delaware limited
partnership    
 
                    By:   CS Business Trust I, a Maryland
Business trust, its General Partner    
 
               
 
      By:        
 
                        Name: Charles M. Handy             Title: Chief
Financial Officer    

Cogdell Spencer LP Credit Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A., as Administrative
Agent    
 
           
 
  By:        
 
                Name: Scott McClintock         Title: Senior Vice President    

Cogdell Spencer LP Credit Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A., as Swing Line
Lender, L/C Issuer and as a Lender    
 
           
 
  By:        
 
                Name: Scott McClintock         Title: Senior Vice President    

Cogdell Spencer LP Credit Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



                  WACHOVIA BANK, NATIONAL ASSOCIATION    
 
           
 
  By:        
 
                Name: Wesley G. Carter         Title: Director    

Cogdell Spencer LP Credit Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



                  BRANCH BANKING AND TRUST COMPANY    
 
           
 
  By:        
 
                Name: H. Wright Uzzell Jr.         Title: Senior Vice President
   

Cogdell Spencer LP Credit Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



                  CITICORP NORTH AMERICA, INC.    
 
           
 
  By:        
 
                Name: Ricardo James         Title: Vice President    

Cogdell Spencer LP Credit Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



                  KEYBANK NATIONAL ASSOCIATION    
 
           
 
  By:        
 
                Name: Daniel Stegemoeller         Title: Sr. Banker    

Cogdell Spencer LP Credit Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



                  M&I MARSHALL & ILSLEY BANK    
 
           
 
  By:        
 
                Name: Brian S. Fisher         Title: Vice President    
 
           
 
  By:        
 
                Name: Jeffrey T. Ticknor         Title: Senior Vice President  
 

Cogdell Spencer LP Credit Agreement
Signature Page

 